 
Ferro Corporation
Deferred Compensation Plan
for Executive Employees

Amended and Restated
As of January 1, 2005

Ferro Corporation
Deferred Compensation Plan
for Executive Employees

Introduction

This document (this “Plan”) is the Ferro Corporation Deferred Compensation Plan
for Executive Employees. This Plan was originally adopted and effective as of
January 1, 1998, and was most recently amended and restated effective June 30,
2004.

This Plan is now amended and restated generally effective January 1, 2005, for
the purpose of complying with new Code Section 409A. Code Section 409A permits
deferred compensation which is earned and vested in taxable years beginning
before January 1, 2005 to be exempt from Code Section 409A if the plan under
which the deferral is made is not materially modified after October 3, 2004.

Ferro elects and intends to exempt from Code Section 409A the deferred
compensation which was earned and vested under the Plan as of December 31, 2004.
Consistent with this election, the Plan, as amended and restated effective
January 1, 2005, is comprised of two parts:



  •   Part A, which contains the terms of the Plan as in effect on October 4,
2004 which govern deferred compensation which was earned and vested under the
Plan as of December 31, 2004 (the “Pre-2005 Plan”), and



  •   Part B, which contains the terms of the Plan which govern deferred
compensation which was earned and vested after December 31, 2004 (the “2005
Plan”).

1





Table of Contents

Page

     
Part A:Pre-2005 Plan
  A-1
Part B:2005 Plan
  B-1
Execution Page
  C-1

2

Ferro Corporation
Deferred Compensation Plan
For Executive Employees

Part A: Pre-2005 Plan

Overview

Establishment of Component Plan

The terms of the Plan as it existed on October 4, 2004, and which have not been
materially modified thereafter, constitute the Pre-2005 Plan (the “Pre-2005
Plan”).

The Pre-2005 Plan is reproduced, as of January 1, 2005, in this Part A. It
consists of the Plan as it was amended and restated effective June 30, 2004. It
has not been modified or amended after that date.

Exempt from Code Section 409A

Deferred compensation which is earned and vested in taxable years beginning
before January 1, 2005 is permitted to be exempt from Code Section 409A if the
plan under which the deferral is made is not materially modified after
October 3, 2004.

Ferro elects and intends to exempt from Code Section 409A the deferred
compensation which was earned and vested under the Plan as of December 31, 2004,
pursuant to the terms of the Pre-2005 Plan.

Governs Only Pre-2005 Amounts

The Pre-2005 Plan governs only those amounts that were earned and vested under
the Plan as of December 31, 2004 (the “Pre-2005 Amounts”).

Amounts under the Plan are fully vested at all times and deemed to be invested
in Ferro Common Stock, or in Treasury instruments yielding a rate of interest
equal to three hundred (300) basis points over the Ten-Year Constant Treasury
Maturity Yield reported by the Federal Reserve Board, or a combination of both,
as elected by the Participant. A Participant’s Pre-2005 Amounts equal the
Participant’s account balance as of December 31, 2004 (i.e., the amount of the
payment available if the Participant exercised a right to distribution from the
Plan on December 31, 2004 plus any income attributable to that amount or to such
income). Income includes increases after December 31, 2004 due to the interest
earned on the portion invested in Treasury instruments, and the appreciation and
accrual of other earnings, such as dividends, on the underlying Ferro Stock.

Terminology

As used in the Pre-2005 Plan, the term “Plan” refers to the Pre-2005 Plan or to
the Plan, as appropriate.

3

 
Ferro Corporation
Deferred Compensation Plan
for Executive Employees

Part A: Pre-2005 Plan

As Amended and Restated

June 30, 2004

4

Ferro Corporation
Deferred Compensation Plan
for Executive Employees

Pre-2005 Plan

Introduction

This document (this “Plan”) is the Ferro Corporation Deferred Compensation Plan
for Executive Employees. This Plan was originally adopted and effective as of
January 1, 1998. This Plan was later amended by the adoption of First, Second
and Third Amendments.

This Plan is now amended and restated effective June 30, 2004, as follows.

ARTICLE I

NAME AND PURPOSE



1.1   Name. The name of this Plan is the “Ferro Corporation Deferred
Compensation Plan for Executive Employees.”



1.2   Plan Sponsor. The sponsor of this Plan is Ferro Corporation (“Ferro”), an
Ohio corporation.



1.3   Purpose. The purpose of this Plan is to provide unfunded deferred
compensation to certain management and highly compensated employees of the Ferro
Group Companies under the conditions set forth in this Plan.



1.4   Plan for a Select Group. This Plan covers only employees of a Ferro Group
Company who are members of a “select group of management or highly compensated
employees” as provided in Sections 201(2), 301(a)(3), 401(a)(1) and 4021(b)(6)
of ERISA. Notwithstanding any provision of this Plan to the contrary, this Plan
will be administered and its benefits limited in a manner to comply with the
above cited sections of ERISA.



1.5   Not a Funded Plan. Ferro intends that this Plan be deemed to be “unfunded”
for tax purposes as well as for purposes of Title I of ERISA. Notwithstanding
any provision of this Plan to the contrary, this Plan will be administered in a
manner so that it is deemed “unfunded.”

ARTICLE II

DEFINITIONS AND INTERPRETATION



2.1   Definitions. Appendix A sets forth the definitions of certain terms used
in this Plan. Those terms shall have the meanings set forth on Appendix A where
used in this Plan and identified with initial capital letters.



2.2   General Rules of Construction. For purposes of interpreting this Plan,



  (A)   the masculine gender will include the feminine and neuter, and vice
versa, as the context requires;



  (B)   the singular number will include the plural, and vice versa, as the
context requires;



  (C)   the present tense of a verb will include the past and future tenses, and
vice versa, as the context requires; and



  (D)   as provided under Article VII, the Administrator will retain the power
and duty to interpret this Plan and resolve ambiguities.

ARTICLE III

PARTICIPATION; DEFERRALS AND ACCOUNTS



3.1   Eligibility. In order to be eligible to participate in this Plan, an
individual must –



  (A)   be an Executive Employee of a Ferro Group Company, and



  (B)   be selected by the Administrator to participate in this Plan for all or
part of an Election Year.



3.2   Participation. Generally, an Eligible Employee may become a Participant
and actively participate for an Election Year only by completing and filing a
Deferred Compensation Agreement described in Section 3.3 below with his or her
Ferro Group Company before January 1 of an Election Year. If, however, an
employee first becomes an Eligible Employee after January 1 of an Election Year,
then that employee may become a Participant and actively participate for a
portion of the Election Year beginning on the first day of the month coincident
with or immediately after the date the Eligible Employee completes and files a
Deferred Compensation Agreement described in Section 3.3 below with his or her
Ferro Group Company.



3.3   Deferral Elections. With respect to each Election Year, each Eligible
Employee may elect, under his or her Deferred Compensation Agreement for such
Election Year, to make one or more of the deferrals described below.



  (A)   Salary Deferral: Deferral of any whole percentage of up to 75% of his or
her Base Annual Salary for the Election Year which is payable each payroll
period commencing on or after the Eligible Employee’s Entry Date.



  (B)   Bonus Deferral: Deferral of any whole percentage up to 100% of the Bonus
which is earned on or after his or her Entry Date in the Election Year.



  (C)   Performance Share Award: Deferral of any whole percentage up to 100% of
payments with respect to Performance Shares which are earned on or after the
Eligible Employee’s Entry Date in the Election Year.

A Participant’s election to defer will be effective only for the Election
Year(s) indicated in his or her Deferred Compensation Agreement. The amount of a
Participant’s Base Annual Salary, Bonus and Performance Share Award will be
determined in accordance with the information contained in the payroll records
of the Ferro Group Company.



3.4   Salary Reductions and Deferral Amounts.



  (A)   A Participant’s election to defer pursuant to 3.3(A) above will cause an
equivalent reduction in the Participant’s Base Annual Salary at the time the
Base Annual Salary would otherwise be payable.



  (B)   A Participant’s election to defer pursuant to 3.3(B) above will cause an
equivalent reduction in the Participant’s Bonus at the time the Bonus would
otherwise be payable.



  (C)   A Participant’s election to defer in accordance with 3.3(C) above will
cause an equivalent reduction in the payment in respect of the Participant’s
Performance Shares at the time the Performance Share Award would otherwise be
payable.

An amount equal to the reductions in a Participant’s Base Annual Salary, Bonus
and Performance Share Award pursuant to 3.1(A), 3.1(B) and 3.1(C) above will
constitute an Elective Amount and will be credited to the Participant’s Elective
Account at the time of the reductions.



3.5   Alteration of Deferrals. A Participant’s deferral election made pursuant
to Section 3.3 will be irrevocable except that, if the Participant receives a
distribution on account of a Financial Hardship, then the Administrator may, at
its option, discontinue the Participant’s deferral election for the remainder of
the current Election Year, and preclude the Participant from making any
deferrals for all or part of the succeeding Election Year.



3.6   Establishment of Accounts. Each Ferro Group Company will establish an
Account in the name of each Participant who is employed by it on the books and
records of the Ferro Group Company. All amounts credited to the Account of any
Participant or former Participant will constitute a general, unsecured liability
of such Ferro Group Company to the Participant.



3.7   Allocation of Elective Amounts. At the time a Participant’s Base Annual
Salary, Bonus or Performance Share Award are reduced pursuant to Section 3.4,
the Ferro Group Company employing the Participant will credit the Participant’s
Account with the Participant’s Elective Amount with respect to such Base Annual
Salary, Bonus or Performance Share Award.



3.8   Pre-1999 Elective Amounts. The Ferro Group Company will maintain separate
Accounts for the Elective Amounts deferred by the Participant before 1999 and
after 1998, to enable the Participant to elect for the deemed investment of the
Elective Amounts as provided under Section 5.4 below.



3.9   Crediting of Earnings. The Ferro Group Company will credit the Account of
each Participant who is or was its employee with earnings, gains and losses in
accordance with the deemed investment of the Elective Amounts elected by the
Participant under Section 5.4 below.

ARTICLE IV

BENEFITS; PAYMENT OF BENEFITS



4.1   Date of Distribution. Distribution of the amounts credited to the
Participant’s Account will be made as soon as practicable after the earlier of:



  (A)   the date elected by the Participant in his or her Deferred Compensation
Agreement, or



  (B)   the Participant’s death, Disability, or Termination of Employment before
the Participant’s Retirement Date.

If the Participant has a Termination of Employment on or after the Participant’s
Retirement Date, the amounts credited to the Account will be distributed as soon
as practicable after the date elected by the Participant in the Deferred
Compensation Agreement.



4.2   Distribution on Change in Control. If the Participant has elected in his
or her Deferred Compensation Agreement to receive a distribution of the amounts
credited to his or her Account if a Change in Control occurs, then if a Change
in Control occurs, the Ferro Group Company will distribute to the Participant
(or, in the event of the Participant’s death, the Participant’s Beneficiary) a
lump sum payment of the amount credited to the Participant’s Account within
thirty (30) days after the Change in Control. The amount credited to the
Participant’s Account will be determined as of the end of the calendar month
immediately preceding the month in which the Change in Control occurs, with such
date being the Valuation Date for purposes of the distribution. The lump sum
payment will be made in the form of cash as regards the portion of the
Participant’s Account deemed to be invested in Treasury instruments, and in the
form of Ferro Common Stock as regards the portion of the Participant’s Account
deemed to be invested in Ferro Common Stock.



4.3   Hardship Distribution. At any time before payment in full of the amounts
credited to a Participant’s Account, a Participant may submit a written request
to the Administrator for the distribution of all or a portion of the
Participant’s Account because of a Financial Hardship. In response, the
Administrator has the authority to determine, in its sole discretion, that
payments should be made in any manner the Administrator deems appropriate, in
whole or in part, on any other date or dates in order to alleviate a Financial
Hardship of a Participant.



4.4   Form of Distribution. Except as provided in Section 4.2 and 4.3, payment
will be made of the Participant’s Account as follows.



  (A)   Treasury Instruments. Unless the Participant elects otherwise in the
Deferred Compensation Agreement, the portion of the Participant’s Account deemed
to be invested in Treasury instruments will be distributed in the form of cash
in a single lump sum payment or installment payments, or a combination of both,
as determined by the Administrator.



  (B)   Ferro Common Stock. The portion of the Participant’s Account deemed to
be invested in Ferro Common Stock will be distributed in the form of Ferro
Common Stock in a single lump sum payment.



4.5   Valuation of Distributions. All distributions under this Plan will be
based upon the amount credited to the Participant’s Account as of the Valuation
Date immediately preceding the date of distribution.



4.6   Death Prior to Distribution. If the Participant dies before receiving
complete distribution of the Account under Section 4.1, 4.2 or 4.3 above, then
the Beneficiary of the deceased Participant will be entitled to a death benefit
equal to the balance of the Participant’s Account.



  (A)   Death Prior to Retirement Date. In the event the Participant has not
incurred a Termination of Employment and dies prior to his or her Retirement
Date, the Ferro Group Company will distribute the balance of the Participant’s
Account to the Beneficiary as soon as practicable after the Participant’s death
in the form provided in Section 4.4.



  (B)   Death After Retirement Date. In the event the Participant has incurred a
Termination of Employment after reaching his or her Retirement Date (or the
Participant has reached his or her Retirement Date and has not incurred a
Termination of Employment) and dies, the Ferro Group Company will distribute the
balance of the Participant’s Account to the Beneficiary at the time and in the
form elected in the Deferred Compensation Agreement or, if no form is elected,
in the form provided under Section 4.4.



4.7   Change in Date or Form of Distribution. The Administrator, with the
consent of the Chief Executive Officer of Ferro, may establish procedures to
permit some or all Participants to request to change their prior Deferred
Compensation Agreements regarding the date or form in which all or a portion of
the Account will be distributed. Any procedures to change the elected date or
form will require that the Participant’s request be made a reasonable period of
time before the portion of the Account affected by the request will otherwise be
distributed, or require a forfeiture of a significant percentage of the portion
of the Account affected by the request. In the case of a request to change the
distribution date to a date which is later than that elected in the Deferred
Compensation Agreement, the procedures will require that the Participant make
such a request at least one year prior to the original distribution date unless
special circumstances apply. The Administrator may, but is not required to,
grant any such requests. The Administrator, with the consent of the Chief
Executive Officer of Ferro, may establish similar procedures to permit some or
all Beneficiaries of deceased Participants to request, where distribution to the
Beneficiary is deferred or to be made in installment payments, to accelerate all
or a portion of the distribution in the form of an immediate lump sum payment.



4.8   Administration of Distributions. Distributions under this Plan will be
made as soon as administratively possible following receipt of notice by the
Administrator of an event that entitles a Participant or a Beneficiary to
payments under this Plan and completion by the Participant or Beneficiary of any
forms required by the Administrator.



4.9   Designation of Beneficiary. Subject to the rules and procedures
promulgated by the Administrator, a Participant may sign a document designating
a Beneficiary or Beneficiaries. If a Participant fails to designate any
Beneficiary in accordance with the provisions of this Section, then the
Beneficiary will be deemed to be the Participant’s spouse, or if no spouse is
then living, the Participant’s estate.



4.10   Protective Distributions. If the Administrator determines, in its sole
discretion, that a Participant is not, or may not be, a member of a “select
group of management or highly compensated employees” within the meaning of
Section 201(2), 301(a)(3), 401(a)(1) or 4021(b)(6) of ERISA, then the
Administrator may, in its sole discretion, terminate the Participant’s
participation in this Plan, and distribute all amounts credited to the
Participant’s Account in a single lump sum payment. Any distribution under this
Section 4.10 will be made at the time the Administrator determines in its sole
discretion.



4.11   Tax Withholding. A Ferro Group Company may withhold, from any payment
made by it under this Plan, the amount or amounts as may be required for
purposes of complying with the tax withholding or other provisions of the Code
or the Social Security Act or any state or local income or employment tax act or
for purposes of paying any estate, inheritance or other tax attributable to any
amounts payable hereunder.



4.12   Inability to Locate Participant. If a Ferro Group Company or the
Administrator notifies a Participant or Beneficiary of an entitlement to an
amount under this Plan and the Participant or Beneficiary fails to claim the
amount or to disclose the location of the Participant or Beneficiary within
three years thereafter, then, except as otherwise required by law, if the
location of one or more of the next of kin of the Participant or Beneficiary is
known to the Ferro Group Company or the Administrator, the Administrator may
direct distribution of the amount to any one or more or all of the next of kin,
and in such proportions as the Administrator, in its sole discretion,
determines. If the location of none of the foregoing persons can be determined,
the Administrator will direct that the amount payable to the Participant or
Beneficiary be forfeited. If, after the forfeiture, the Participant or
Beneficiary later claims the benefit under this Plan, then the benefit will be
reinstated without interest or earnings from the date of forfeiture. If a
benefit payable to a Participant or Beneficiary that cannot be located is
subject to escheat under state law, then no further benefit will be payable with
respect to any Participant for whom payment was made by the Administrator
according to the escheat provisions of state law.

ARTICLE V

RIGHTS OF PARTICIPANTS



5.1   Creditor Status of Participants. The Elective Amounts of a Participant
shall be merely unfunded, unsecured promises of the Ferro Group Company (by
which the Participant is employed) to make benefit payments in the future and
shall be liabilities solely against the general assets of such Ferro Group
Company. Except as provided in Section 5.6, Ferro and the other Ferro Group
Companies shall not be required to segregate, set aside or escrow the Elective
Amounts nor any earnings, gains and losses credited thereon. With respect to
amounts credited to any Account hereunder and any benefits payable hereunder, a
Participant and Beneficiary will have the status of general unsecured creditors
of the Ferro Group Company (by which the Participant is employed), and may look
only to that Ferro Group Company and its general assets for payment of the
Account and benefits.



5.2   Rights with Respect to the Trust. Any trust, and any assets held thereby
to assist Ferro or other Ferro Group Company in meeting its obligations under
this Plan, will in no way be deemed to controvert the provisions of Section 5.1
above.



5.3   Investments. In Ferro’s sole discretion, the Ferro Group Companies may
acquire insurance policies, annuities or other financial vehicles for the
purpose of providing future assets of Ferro Group Companies to meet their
anticipated liabilities under this Plan. Such policies, annuities or other
investments, shall at all times be and remain unrestricted general property and
assets of the Ferro Group Companies or property of a trust established pursuant
to Article VI of this Plan. Participants and Beneficiaries will have no rights,
other than as general creditors, with respect to any such policies, annuities or
other acquired assets.



5.4   Method for Crediting Investment Return. As described in Section 3.8 above,
the Ferro Group Companies will maintain separate Accounts for the Elective
Amounts deferred by the Participant before 1999 and after 1998.



  (A)   Post-1998 Account. As elected by the Participant in his or her Deferred
Compensation Agreement, the Elective Amounts deferred after 1998 will, in the
portions specified by the Participant in the Deferred Compensation Agreement, be
deemed to be invested in either Ferro Common Stock or Treasury instruments, as
described below.



  (1)   Ferro Stock. The Elective Amounts will be deemed to be invested in
shares of Ferro Common Stock as of the date the Elective Amounts would have been
paid to the Participant if they were not deferred. The Account will be deemed to
receive all dividends (whether in stock or cash) and stock splits which would be
received if the Account was actually invested shares of Ferro Common Stock, and
such dividends and stock splits will be deemed to be reinvested in shares of
Ferro Common Stock as of the date of their receipt. The investment in Ferro
Common Stock will be deemed to be made at the closing sale price of Ferro Common
Stock on the New York Stock Exchange Composite Tape (as reported in The Wall
Street Journal) on the trading day of the deemed investment.



  (2)   Treasury Instruments. The Elective Amounts will be deemed to be invested
in Treasury instruments yielding a rate of interest equal to three hundred
(300) basis points over the Ten-Year Constant Treasury Maturity Yield as
reported by the Federal Reserve Board.



  (B)   Pre-1999 Account. Each Participant with an Account credited with
Elective Amounts deferred before 1999 will be deemed to be invested in Treasury
instruments as described in Section 5.4(A)(2) above, except to the extent the
Participant elected, in writing during the special election period provided in
1999, for all or a portion of the Account to be deemed to be invested in Ferro
Common Stock. Under any such election, the portion of the Account designated by
the Participant to be deemed invested in shares of Ferro Common Stock will be
deemed invested as of the date the Elective Amounts would have been paid to the
Participant if they were not deferred, and otherwise will be valued and credited
with dividends and stock splits, in the same manner as described in
Section 5.4(A)(1) above.



  (C)   Periodic Adjustment of Accounts. As of each Valuation Date, the
Participant’s Account will be adjusted to reflect earnings and losses on the
deemed investments. To the extent the Account is deemed to be invested in Ferro
stock, it will be credited as of each Valuation Date with hypothetical
appreciation and depreciation and earnings, as computed and determined by the
Administrator based on the value of Ferro Common Stock and its dividends as
provided in Section 5.4(A)(1) above. To the extent the Participant’s Account is
deemed to be invested in Treasury instruments, it will be credited as of each
Valuation Date with hypothetical earnings, as computed and determined by the
Administrator using a rate of interest equal to three hundred (300) basis points
over the Ten-Year Constant Treasury Maturity Yield as provided in
Section 5.4(A)(2) above. The Administrator will provide each Participant
annually with a statement showing the balance credited to the Participant’s
Account as of the last day of the preceding Election Year.



5.5   Bookkeeping Account Only. A Participant’s Account is solely for the
purpose of measuring the amounts to be paid under this Plan. The Ferro Group
Companies will not fund or secure, and will not be permitted to fund or secure,
the Account in any way, and the Ferro Group Companies’ obligation to the
Participants under this Plan is solely contractual.



5.6   Escrow Upon a Change in Control. Notwithstanding any provision of this
Plan to the contrary, within five days after the occurrence of a Potential
Change in Control, the Ferro Group Companies will establish an irrevocable
escrow account at a financial institution satisfactory to Ferro and the
Participants (or, in the case of death, the Participants’ Beneficiaries),
determined by a majority vote of such Participants and Beneficiaries, to keep on
deposit in the escrow account an amount at least equal to the total balances of
the Accounts in the Plan determined as of the end of the calendar month
immediately preceding the occurrence of a Potential Change in Control, with such
date being the Valuation Date for this purpose. The amount required to be kept
on deposit in the escrow account by the Ferro Group Companies will be
recalculated as of each Valuation Date. The escrow account will remain subject
to the claims of creditors of the Ferro Group Companies and will have the other
characteristics required to preserve the unfunded status of this Plan as
provided under Section 1.5. Subject to the later provisions of this Section, the
escrow amount will be kept on deposit at all times after the expiration of five
days following the occurrence of a Potential Change in Control, or a Change in
Control, whichever occurs earlier.

If a Change in Control does not occur within twelve months after the occurrence
of a Potential Change in Control, Ferro may request the escrow agent to return
to the Ferro Group Companies the amounts in escrow. Otherwise, amounts deposited
in the escrow account will be paid out by the escrow agent only to:



  (A)   the Participant or Beneficiary, in such amounts as the Participant or
Beneficiary certify to the escrow agent as amounts that the Ferro Group Company
is in default in paying under the terms of this Plan or a related Deferred
Compensation Agreement; or



  (B)   the Ferro Group Companies, to the extent that the amount on deposit
exceeds the total balances of the Accounts in the Plan determined as of the end
of the calendar month immediately preceding the occurrence of a Potential Change
in Control, reduced by any payments made, and as specified in joint written
instructions from the affected Participants and Beneficiaries and Ferro to the
escrow agent or in a final arbitral award.

Ferro will have the right to instruct the escrow agent to invest all or any
portion of the escrow account in time deposits or certificates of deposit with,
or repurchase or other obligations of, any “bank” (as determined by Ferro), or
obligations issued or guaranteed by the United States or any of its agencies or
instrumentalities, provided that no investment will be for a period of more than
ninety (90) days. The escrow agent will have no liability for following the
instructions of Ferro regarding any such investment, or for any loss in the
value of the escrow account as a consequence of any such investment or its
liquidation.

The Ferro Group Companies may meet their obligation to keep amounts on deposit
in the escrow account through deposits of assets, one or more letters of credit
deposited in escrow, any combination of the foregoing. The Ferro Group Companies
will have the right to substitute one form of permitted deposit in the escrow
account for another form of permitted deposit at any time.

ARTICLE VI

TRUST



6.1   Establishment of Trust. Notwithstanding any other provision or
interpretation of this Plan, Ferro may establish a Trust in which to hold cash,
insurance policies or other assets that may be used to make, or reimburse Ferro
or any other Ferro Group Company for, payments to the Participants or
Beneficiaries of all or part of the benefits under this Plan. Any Trust assets
shall at all times remain subject to the claims of general creditors of Ferro or
any other Ferro Group Company in the event of the insolvency of Ferro or such
other Ferro Group Company as more fully described in the Trust.



6.2   Obligation of the Ferro Group Companies. Notwithstanding the fact that a
Trust may be established under Section 6.1, the Ferro Group Companies shall
remain liable for paying the benefits under this Plan. However, any payment of
benefits to a Participant or Beneficiary made by a Trust will satisfy the
appropriate Ferro Group Company’s obligation to make payment to such person
under this Plan.



6.3   Trust Terms. A Trust established under Section 6.1 may contain any terms
as Ferro may determine to be necessary or desirable. Ferro may terminate or
amend a Trust established under Section 6.1 at any time, and in any manner it
deems necessary or desirable, subject to the terms of any agreement under which
any Trust is established or maintained.

ARTICLE VII

ADMINISTRATION AND CLAIMS PROCEDURE



7.1   Administrator. The Administrator will be Ferro, acting by and through
Ferro’s Corporate Human Resources Department, unless the Board of Directors,
acting itself or through an appropriate committee, designates otherwise.



7.2   General Rights, Powers, and Duties of Administrator. The Administrator
will be the Plan administrator under ERISA. The Administrator will be
responsible for the general administration of this Plan and will have all powers
as may be necessary to carry out the provisions of this Plan and may, from time
to time, establish rules for the administration of this Plan and the transaction
of this Plan’s business. In addition to any powers, rights and duties set forth
elsewhere in this Plan, it will have the following powers and duties:



  (A)   To enact rules, regulations, and procedures and to prescribe the use of
such forms as it deems advisable;



  (B)   To appoint or employ agents, attorneys, actuaries, accountants,
assistants or other persons (who may also be Participants in this Plan or be
employed by or represent a Ferro Group Company) at the expense of the Ferro
Group Companies, as it deems necessary to keep its records or to assist it in
taking any other action authorized or required under this Plan;



  (C)   To interpret this Plan, and to resolve ambiguities, inconsistencies and
omissions, to determine any question of fact, to determine the right to benefits
of, and the amount of benefits, if any, payable to, any person in accordance
with the provisions of this Plan and resolve all questions arising under this
Plan;



  (D)   To administer this Plan in accordance with its terms and any rules and
regulations it establishes;



  (E)   To maintain records concerning this Plan as it deems sufficient to
prepare reports, returns and other information required by this Plan or by law;
and



  (F)   To direct a Ferro Group Company to pay benefits under this Plan, and to
give other directions and instructions as may be necessary for the proper
administration of this Plan.

Any decision, interpretation or other action made or taken by the Administrator
arising out of or in connection with this Plan, will be within the absolute
discretion of the Administrator, and will be final, binding and conclusive on
Ferro, all other Ferro Group Companies, and all Participants and Beneficiaries
and their respective heirs, executors, administrators, successors and assigns.
The Administrator’s determinations under this Plan need not be uniform, and may
be made selectively among Participants, whether or not they are similarly
situated.



7.3   Information to Be Furnished to the Administrator. A Ferro Group Company
will furnish the Administrator with such data and information as it may
reasonably require. The records of a Ferro Group Company will be determinative
of each Participant’s period of employment, termination of employment, personal
data, and data regarding Base Annual Salary, Bonus and Performance Share Award,
and all deferrals under this Plan. Participants and their Beneficiaries will
furnish to the Administrator such evidence, data or information and execute such
documents as the Administrator requests.



7.4   Claim for Benefits. A Participant or Beneficiary will make all claims for
payment under his Plan in writing to the Administrator in the manner prescribed
by the Administrator. The Administrator will process each claim and determine
entitlement to benefits within 90 days after the Administrator receives a
completed application for benefits. If the Administrator needs an extension of
time for processing, then the Administrator will notify the claimant before the
end of the initial 90-day period. The extension notice will indicate the special
circumstances requiring an extension of time and the date as of which the
Administrator expects to render the final decision. In no event will such an
extension exceed 90 days from the end of the initial period.



7.5   Denial of Benefit. If a claim is wholly or partially denied by the
Administrator, then the Administrator will notify the claimant of the denial of
the claim in a writing delivered in person or mailed by first class mail to the
claimant’s last known address. The notice of denial will contain:



  (A)   the specific reason or reasons for denial of the claim;



  (B)   a reference to the relevant Plan provisions upon which the denial is
based;



  (C)   a description of any additional material or information necessary for
the claimant to perfect the claim, together with an explanation of why the
material or information is necessary; and



  (D)   an explanation of this Plan’s claim review procedure.

If no notice is provided, the claim will be deemed denied. The interpretations,
determinations and decisions of the Administrator will be final and binding upon
all persons with respect to any right, benefit and privilege hereunder, subject
to the review procedures set forth in this Article.



7.6   Request for Review of a Denial of a Claim for Benefits. Any claimant or
any authorized representative of the claimant whose claim for benefits under
this Plan has been denied or deemed denied, in whole or in part, may upon
written notice to the Appeals Committee request a review by the Appeals
Committee of the denial of the claim. The claimant will have 60 days from the
date the claim is deemed denied or 60 days from receipt of the notice denying
the claim, as the case may be, in which to request a review by written
application delivered to the Appeals Committee, which must specify the relief
requested and the reason such claimant believes the denial should be reversed.



7.7   Appeals Procedure. The Appeals Committee will review the facts and
relevant documents including this Plan, and interpret the facts and relevant
documents including this Plan to render a decision on the claim. The review may
be of written briefs submitted by the claimant, or at a hearing, or by both, as
deemed necessary or appropriate by the Appeals Committee. Any hearing will be
held in the main office of Ferro, or such other location as the Appeals
Committee may select, on the date and at the time as the Appeals Committee
designates by giving at least 15-days’ notice to the claimant, unless the
claimant accepts shorter notice. The notice will specify that the claimant must
indicate in writing, at least five days in advance of the hearing, the
claimant’s intention to appear at the appointed time and place, or the hearing
will be automatically cancelled. The reply will specify any other persons who
will accompany the claimant to the hearing, or such other persons will not be
admitted to the hearing. The Appeals Committee will make every effort to
schedule the hearing on a day and at a time that is convenient to both the
claimant and the Appeals Committee. The claimant, or his duly authorized
representative, may review all pertinent documents relating to the claim in
preparation for the hearing and may submit issues and comments in writing before
or during the hearing.



7.8   Decision Upon Review of Denial of Claim for Benefits. In making its
decision, the Appeals Committee will have full power and discretion to interpret
this Plan, to resolve ambiguities, inconsistencies and omissions, to determine
any question of fact, and to determine the right to benefits of, and the amount
of benefits, if any, payable to, any person in accordance with the provisions of
this Plan. The Appeals Committee will render a decision on the claim reviewed no
more than 60 days after the receipt of the claimant’s request for review, unless
special circumstances (such as the need to hold a hearing) require an extension
of time, in which case the 60-day period may be extended up to 120 days. The
Appeals Committee will provide written notice of its decision to the claimant
within the time frame specified. The notice will include the specific reasons
for the decision and contain specific references to the relevant Plan provisions
upon which the decision is based. If notice of the decision is not provided
within the time frame specified, the claim will be deemed denied on review. The
decision of the Appeals Committee will be final and binding in all respects on
the Administrator, the Ferro Group Company and claimant involved.



7.9   Establishment of Appeals Committee. The Chief Executive Officer of Ferro
will appoint three or more persons to serve as members of the Appeals Committee.
The Chief Executive Officer may appoint one Appeals Committee to hear all
appeals of denied benefits that arise under this Plan, or may appoint a new
Appeals Committee each time an Appeals Committee is needed to hear an appeal of
denied benefits that arises under this Plan. The members of the Appeals
Committee will remain in office at the will of the Chief Executive Officer, and
the Chief Executive Officer may remove any of the members with or without cause.
A member of the Appeals Committee may resign upon written notice to the
remaining member or members of the Appeals Committee and to the Chief Executive
Officer, respectively. The fact that a person is a Participant or a former
Participant or a prospective Participant will not disqualify that person from
acting as a member of the Appeals Committee. No member of the Appeals Committee
will be disqualified from acting on any question because of the member’s
interest in the question, except that no member of the Appeals Committee may act
on any claim which the member has brought as a Participant, former Participant,
or Beneficiary under this Plan. In case of the death, resignation or removal of
any member of the Appeals Committee, the remaining members will act until a
successor-member is appointed by the Chief Executive Officer. At the
Administrator’s request, the Chief Executive Officer will notify the
Administrator in writing of the names of the members of the Appeals Committee,
of any and all changes in the membership of the Appeals Committee, of the member
designated as Chairman, and the member designated as Secretary, and of any
changes in either office. Until notified of a change, the Administrator will be
protected in assuming that there has been no change in the membership of the
Appeals Committee or the designation of Chairman or of Secretary since the last
notification was filed with it. The Administrator will be under no obligation at
any time to inquire into the membership of the Appeals Committee or its
officers. All communications to the Appeals Committee will be addressed to its
Secretary at the address of the Company.



7.10   Operation of the Appeals Committee. On all matters and questions, the
decision of a majority of the members of the Appeals Committee will govern and
control. A meeting need not be called or held to make any decision. The Appeals
Committee will appoint one of its members to act as its Chairman and another
member to act as Secretary. The terms of office of these members will be
determined by the Appeals Committee, and the Secretary and/or Chairman may be
removed by the other members of the Appeals Committee for any reason which such
other members may deem just and proper. The Secretary will do all things
directed by the Appeals Committee. Although the Appeals Committee will act by
decision of a majority of its members as provided above, in the absence of
written notice to the contrary, every person may deal with the Secretary and
consider the Secretary’s acts as having been authorized by the Appeals
Committee. Any notice served or demand made on the Secretary will be deemed to
have been served or made upon the Appeals Committee.



7.11   Limitation of Duties. Ferro, the other Ferro Group Companies, the
Administrator, the Appeals Committee, and their respective officers, members,
employees and agents will have no duty or responsibility under this Plan other
than the duties and responsibilities expressly assigned or delegated to them
pursuant to this Plan. None of them will have any duty or responsibility with
respect to those duties or responsibilities assigned or delegated to another.



7.12   Agents. The Administrator and the Appeals Committee may hire any
attorneys, accountants, actuaries, agents, clerks, and secretaries as it may
deem desirable in the performance of its duties, any of whom may also be
advisors to any Ferro Group Company or any subsidiary or affiliated company.



7.13   Expenses of Administration. No fee or compensation will be paid to the
Administrator or any member of the Appeals Committee for their performance of
services as such. Ferro will bear all other expenses incurred in the
administration of this Plan except to the extent Ferro determines that the
expenses are allocable to, and should be paid by, one or more of the Ferro Group
Companies.



7.14   Indemnification. In addition to whatever rights of indemnification any
member or employee of the Administrator, the Appeals Committee, Ferro or other
Ferro Group Company under this Plan may be entitled to under the articles of
incorporation, regulations or bylaws of the Ferro Group Companies, under any
provision of law or under any other agreement, the Ferro Group Companies will
satisfy any liability actually incurred by any member or employee including
reasonable expenses and attorneys’ fees, and any judgments, fines, and amounts
paid in settlement, in connection with any threatened, pending or completed
action, suit or proceeding which is related to the exercise or failure to
exercise by any member or employee any powers, authority, responsibilities or
discretion provided under this Plan or reasonably believed by a member or
employee to be provided under this Plan, and any action taken by a member or
employee in connection with such exercise or failure to exercise. This
indemnification for all such acts taken or omitted is intentionally broad, but
will not provide indemnification for embezzlement or diversion of Plan funds for
the benefit of any member or employee. This indemnification will not be provided
for any claim by a Ferro Group Company or a subsidiary or affiliated company
thereof against any member or employee. No indemnification will be provided to
any person who is not an individual.



7.15   Limitation of Administrative Liability. Neither Ferro, any Ferro Group
Company, the Administrator, the Appeals Committee, nor any of their members or
employees will be liable for any act taken by such person or entity pursuant to
any provision of this Plan except for gross abuse of the discretion given them
under this Plan. No member of the Administrator or Appeals Committee will be
liable for the act of any other member. No member of the Board of Directors will
be liable to any person for any action taken or omitted in connection with the
administration of this Plan.



7.16   Limitation of Sponsor Liability. Any right or authority exercisable by
Ferro or Board of Directors pursuant to any provision of this Plan will be
exercised in Ferro’s capacity as sponsor of this Plan, or on behalf of Ferro in
such capacity, and not in a fiduciary capacity, and may be exercised without the
approval or consent of any person in a fiduciary capacity. Neither Ferro, nor
the Board of Directors, nor any of their respective officers, members,
employees, agents and delegates, will have any liability to any party for its
exercise of any such right or authority.

ARTICLE VIII

AMENDMENT AND TERMINATION



8.1   Amendment, Modification and Termination. Subject to Section 8.4 below,
this Plan may be amended, modified or terminated by Ferro at any time, or from
time to time, by action of an appropriate Ferro officer authorized or ratified
by the Board of Directors. No amendment, modification or termination will be
effective if it:



  (A)   causes this Plan to be for a purpose other than the exclusive benefit of
the Participants, or



  (B)   reduces the amounts credited to any Participant’s Account or adversely
affects the right of any Participant or Beneficiary to receive payment of the
Account as provided under this Plan, determined as of the date of the amendment.

The prior provisions notwithstanding, this Plan may be amended to:



  (1)   reduce or eliminate the ability for Participants to defer future
Elective Amounts under this Plan;



  (2)   reduce or eliminate the future deemed interest or earnings credited to
the amounts held in a Participant’s Account;



  (3)   comply with any law; or



  (4)   preserve the intended deferral of taxation for the benefit of all
Participants Accounts.



8.2   Effect of Amendment on Distributions. If this Plan is amended to prohibit
future Elective Amounts, then the amounts credited to Participants’ Accounts
will be distributed as provided in Article IV above. If this Plan is terminated,
then the Participants will receive distribution of the amounts credited to their
Accounts:



  (A)   in a single lump sum cash payment with respect to the portion of the
Account deemed to be invested in Treasury instruments, and



  (B)   in a single lump sum distribution of shares of Ferro Common Stock with
respect to the portion of the Account deemed to be invested in Ferro Common
Stock.

If this Plan is terminated, then the amounts credited to the Participant’s
Accounts will be determined as of the Valuation Date on or immediately preceding
the date of Plan termination.



8.3   Actions Binding on Ferro Group Companies. Any amendments made to this Plan
will be binding on all the Ferro Group Companies without the approval or consent
of the Ferro Group Companies other than Ferro. Ferro may, by amendment, also
terminate this Plan on behalf of all or any one of the other Ferro Group
Companies in its sole discretion.



8.4   Termination or Amendment After Change in Control. If a Change in Control
occurs, then, for a period of two (2) calendar years following such Change in
Control, Ferro may not amend or terminate this Plan without the prior written
consent of all Participants.

ARTICLE IX

FERRO GROUP COMPANIES



9.1   List of Ferro Group Companies. The Ferro Group Companies as of the
Amendment and Restatement Date are Ferro and the subsidiaries and affiliates of
Ferro listed on Appendix B to this Plan. Ferro may from time to time add or
remove Ferro subsidiaries and affiliates from the list of Ferro Group Companies
by written action of its Chief Executive Officer. The addition or deletion will
not require a formal amendment to this Plan.



9.2   Delegation of Authority. Ferro is fully empowered to act on behalf of
itself and the other Ferro Group Companies as it may deem appropriate in
maintaining this Plan and any Trust. The adoption by Ferro of any amendment to
this Plan or any Trust, or the termination of this Plan or any Trust, will
constitute and represent, without any further action on the part of any Ferro
Group Company, the approval, adoption, ratification or confirmation by each
Ferro Group Company of any amendment or termination. In addition, the
appointment of or removal by Ferro of any Administrator, any trustee or other
person under this Plan or any Trust will constitute and represent, without any
further action on the part of any Ferro Group Company, the appointment or
removal by each Ferro Group Company of such person.

ARTICLE X

MISCELLANEOUS



10.1   No Implied Rights. Neither the establishment of this Plan nor any
amendment of this Plan will be construed as giving any Participant, Beneficiary
or any other person any legal or equitable right unless the right is
specifically provided for in this Plan or conferred by specific action of Ferro
in accordance with the terms and provisions of this Plan. Except as expressly
provided in this Plan, neither Ferro nor any other Ferro Group Company will be
required or be liable to make any payment under this Plan.



10.2   No Right to Ferro Group Company Assets. Neither the Participant nor any
other person will acquire by reason of this Plan any right in or title to any
assets, funds or property of a Ferro Group Company whatsoever including, without
limitation, any specific funds, assets or other property which a Ferro Group
Company, in its sole discretion, may set aside in anticipation of a liability
hereunder. Any benefits which become payable under this Plan will be paid from
the general assets of the appropriate Ferro Group Company. No assets of the
Ferro Group Companies will be held in any way as collateral security for the
fulfilling of the obligations of the Ferro Group Companies under this Plan. No
assets of the Ferro Group Companies will be pledged or otherwise restricted in
order to meet the obligations of this Plan. The Participant will have only a
contractual right to the amounts, if any, payable hereunder unsecured by any
asset of a Ferro Group Company. Nothing contained in this Plan constitutes a
guarantee by a Ferro Group Company that the assets of a Ferro Group Company will
be sufficient to pay any benefit to any person.



10.3   No Employment Rights Created. This Plan will not be deemed to constitute
a contract of employment between any of the Ferro Group Companies and any
Participant, or to confer upon any Participant or employee the right to be
retained in the service of any Ferro Group Company for any period of time, nor
shall any provision of this Plan restrict the right of any Ferro Group Company
to discharge or otherwise deal with any Participant or other employees, with or
without cause. Nothing in this Plan will be construed as fixing or regulating
the Base Annual Salary, Bonus or Performance Share Award payable to any
Participant or other employee of a Ferro Group Company.



10.4   Offset. If at the time payment is to be made under this Plan the
Participant or the Beneficiary or both are indebted or obligated to a Ferro
Group Company, then the payment to be made to the Participant or the Beneficiary
or both may, at the discretion of the Administrator at the request of the Ferro
Group Company, be reduced by the amount of the indebtedness or obligation,
provided, however, that an election by the Ferro Group Company not to request a
reduction will not constitute a waiver of the Ferro Group Company’s claim for
such indebtedness or obligation.



10.5   No Assignment. Neither the Participant nor any other person will have any
voluntary or involuntary right to commute, sell, assign, pledge, anticipate,
mortgage or otherwise encumber, transfer, hypothecate or convey, in advance of
actual receipt of the amount, if any, payable under this Plan, or any part of
the amount payable from this Plan, and any attempt to do so will be void. All
benefits or amounts credited to Accounts under this Plan are expressly declared
to be unassignable and non-transferable. No part of the benefits or amounts
credited to Accounts under this Plan will be, before actual payment, subject to
seizure or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by the Participant or any other person, or be
transferable by operation of law in the event of the Participant’s or any other
person’s bankruptcy or insolvency.



10.6   Notice. Any notice required or permitted to be given under this Plan will
be sufficient if in writing and hand delivered, or sent by registered or
certified mail or by overnight delivery service, and:



  (A)   if given to a Ferro Group Company, delivered to the principal office of
Ferro, directed to the attention of the General Counsel; or



  (B)   if given to a Participant or Beneficiary, delivered to the last post
office address as shown on the Ferro Group Company’s or the Administrator’s
records.

Notice will be deemed given as of the date of delivery or, if delivery is made
by mail, as of the date shown on the postmark or the receipt for registration or
certification.



10.7   Governing Laws. This Plan will be construed and administered according to
the internal substantive laws of the State of Ohio to the extent not preempted
by the laws of the United States of America.



10.8   Incapacity. If the Administrator determines that any Participant or
Beneficiary entitled to payment under this Plan is a minor, a person declared
incompetent or a person incapable of handling his or her property, the
Administrator may direct any payment to the guardian, legal representative or
person having the care and custody of the minor, incompetent or incapable
person. The Administrator may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate before making any
payment. The Administrator will have no obligation thereafter to monitor or
follow the application of amounts so paid. Payments made pursuant to this
Section will completely discharge this Plan, any Trust, the Administrator, and
the Ferro Group Companies with respect to the payments.



10.9   Court Ordered Distributions. The Administrator is authorized to make any
payments directed by court order in any action in which this Plan or the
Administrator is named as a party. In addition, if a court determines that a
spouse or former spouse or dependent or former dependent of a Participant has an
interest in the Participant’s Account under this Plan in connection with a
property settlement or otherwise, the Administrator, in its sole discretion,
will have the right, notwithstanding any election made by a Participant, to
immediately distribute the spouse’s or former spouse’s or dependent’s or former
dependent’s interest in the Participant’s Account under this Plan to that spouse
or former spouse or dependent or former dependent.



10.10   Administrative Forms. All applications, elections and designations in
connection with this Plan made by a Participant or Beneficiary will become
effective only when duly executed on forms provided by the Administrator and
filed with the Administrator.



10.11   Independence of Plan. Except as otherwise expressly provided, this Plan
will be independent of, and in addition to, any other employee benefit agreement
or plan or any rights that may exist from time to time under any other agreement
or plan.



10.12   Responsibility for Legal Effect. Neither Ferro, any other Ferro Group
Company, the Administrator, nor any officer, member, delegate or agent of any of
them, makes any representations or warranties, express or implied, or assumes
any responsibility concerning the legal, tax, or other implications or effects
of this Plan.



10.13   Successors. The terms and conditions of this Plan will inure to the
benefit of and bind Ferro, the Ferro Group Companies, the Administrator and its
members, the Participants, their Beneficiaries, and the successors, assigns, and
personal representatives of any of them.



10.14   Headings and Titles. The Section headings and titles of Articles used in
this Plan are for convenience of reference only and are not to be considered in
construing this Plan.



10.15   Appendices. The Appendices to this Plan constitute an integral part of
this Plan and are hereby incorporated into this Plan by this reference.



10.16   Severability. If any provision or term of this Plan, or any agreement or
instrument required by the Administrator, is determined by a judicial,
quasi-judicial or administrative body to be void or not enforceable for any
reason, all other provisions or terms of this Plan or the agreement or
instrument will remain in full force and effect and will be enforceable as if
the void or nonenforceable provision or term had never been a part of this Plan,
or the agreement or instrument.



10.17   Actions by Ferro. Except as otherwise provided in this Plan, all actions
of Ferro under this Plan will be taken by the Board of Directors, and be
evidenced in a writing executed by an appropriate officer duly authorized.



10.18   Spousal Consent and Release. If, in the opinion of Ferro, any present,
former or future spouse of an employee entitled to benefits from this Plan shall
by reason of law appear to have any interest in the Plan benefits that may be or
become payable hereunder to such employee, Ferro may as a condition precedent to
the making of a benefit payment hereunder, require such written consent or
release as in its discretion it shall determine to be necessary, desirable or
appropriate either to prevent or avoid any conflict or multiplicity of claims,
or to protect the rights of any such present, former or future spouse with
respect to the payment of any benefits under this Plan.



10.19   Overpayments and Repayments. In the event that Ferro determines that the
benefits actually paid under this Plan exceed the benefits that were properly
payable to a Participant or Beneficiary pursuant to this Plan, Ferro may
exercise any legal remedies available.



10.20   References to Sections of Law. References herein to the Code are to the
Internal Revenue Code of 1986, as heretofore and hereafter amended, and to
similar provision of subsequent federal law. References herein to ERISA are to
the Employee Retirement Income Security Act of 1974, as heretofore and hereafter
amended, and to similar provisions of subsequent law.

5

Definitions

For purposes of this Plan, the following terms have the meanings set forth below
where used in this Plan and identified with initial capital letters:

      Term   Meaning
Account or Elective Account
  For each Participant the bookkeeping account maintained by the
Ferro Group Company to reflect the Participant’s Elective Amounts
for an Election Year and all earnings, gains and losses thereon. A
Participant’s Account shall not constitute or be treated as a trust
fund of any kind.
Administrator
  As defined in Section 7.1 of this Plan.
Amendment and
Restatement Date
 
June 30, 2004.
Base Annual Salary
  For any Participant the gross base salary payable during an
Election Year by a Ferro Group Company, unreduced by any amounts
deferred under the Ferro Corporation Savings and Stock Ownership
Plan, this Plan, or any other plan maintained by the Ferro Group
Company. “Base Annual Salary” does not include bonuses,
commissions, incentive compensation, any extraordinary compensation
of a recurring or nonrecurring nature, compensation paid in a form
other than cash, or contributions, accruals, or benefits under the
Ferro Corporation Savings and Stock Ownership Plan, this Plan, or
any other plan maintained by the Ferro Group Company (other than
amounts elected to be deferred by the Participant).
Beneficial Owner
  “Beneficial owner” within the meaning of Rule 13d-3 under the
Exchange Act.
Beneficiary
  As defined in 4.9 of this Plan.
Board of Directors
  Ferro’s Board of Directors.
Bonus
  The gross monies awarded and payable to a Participant during an
Election Year under the Ferro Annual Incentive Compensation Plan,
as it may be amended from time to time, unreduced by any amounts
deferred under the Ferro SSOP, this Plan, or any other plan
maintained by the Ferro Group Company.
Change in Control
  A change in the control of Ferro that is required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated
under the Exchange Act. For purposes of this definition, a Change
in Control will be deemed to have occurred if and when:
 
  (a) any “person” (as such term is used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) is or becomes the beneficial owner,
directly or indirectly, of securities of Ferro representing
twenty-five percent (25%) or more of the combined voting power of
Ferro’s outstanding voting securities; or
 
  (b) during any period of two consecutive years, the individuals set
forth below in sub-paragraph (1) and (2) cease for any reason to
constitute at least a majority of the Board of Directors:
 
  (1) the individuals who at the beginning of such period constituted
the Board of Directors, and
 
  (2) any new director (other than a director designated by a person
who has entered into an agreement or arrangement with Ferro to
effect a transaction described in clause (a) or (c) of this
definition) whose appointment, election, or nomination for election
by Ferro’s shareholders, was approved by a vote of at least
two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose appointment,
election or nomination for election was previously so approved; or
 
  (c) a merger or consolidation of Ferro or one of its subsidiaries
is consummated with or into any other corporation, other than a
merger or consolidation which would result in the holders of the
voting securities of Ferro outstanding immediately prior thereto
holding securities which represent immediately after such merger or
consolidation more than 50% of the combined voting power of the
voting securities of either Ferro or the other entity which
survives such merger or consolidation or the parent of the entity
which survives such merger or consolidation; or
 
  (d) a sale or disposition by Ferro of all or substantially all
Ferro’s assets is consummated.
Code
  The Internal Revenue Code of 1986, as amended, and any lawful
regulations or other pronouncements promulgated under that Code.
Deferred Compensation
Agreement
  An agreement executed between a Participant and the Ferro Group
Company whereby a Participant agrees to defer a portion of the
Participant’s Base Annual Salary, Bonus or Performance Share Award
as provided under this Plan, and the Ferro Group Company agrees to
make benefit payments in accordance with the provisions of this
Plan.
Dependent
  Any of the following persons who receives over half of their
financial support from the Participant: a spouse, a son or
daughter (or the descendent of either); a stepson or stepdaughter;
a brother, sister, stepbrother or stepsister; a father or mother
(or ancestor of either); a stepfather or stepmother; a nephew or
niece; an uncle or aunt; a son-in-law, daughter-in-law,
father-in-law, mother-in-law, brother-in-law or sister-in-law; or
any other person whose principal place of residence is the
Participant’s home and who is a member of the household.
Disability
  Any disability that qualifies a Participant for payment of benefits
under a Ferro Group Company long-term disability plan. The
determination of whether a Participant suffers a Disability will be
made by the Ferro Group Company long-term disability plan.
Election Year
  A calendar year in respect of which a Participant makes an election
under this Plan.
Elective Amount
  An amount equal to the amount by which a Participant’s Base Annual
Salary, Bonus or Performance Share Award are reduced pursuant to
Section 3.4 of this Plan in respect of a given Election Year.
Eligible Employee
  An Executive Employee of a Ferro Group Company who has satisfied
the eligibility requirement of Section 3.1 of this Plan.
Entry Date
  With respect to a given Election Year, January 1 of such Election
Year or, with respect to an employee who first becomes an Eligible
Employee after January 1 of that Election Year, the first day of
the month on or after the date the Eligible Employee completes a
Deferred Compensation Agreement pursuant to Section 3.2 of this
Plan.
ERISA
  The Employee Retirement Income Security Act of 1974, as amended,
and any lawful regulations or pronouncements issued under that Act.
Exchange Act
  The Securities Exchange Act of 1934, as amended, and any lawful
regulations or pronouncements issued under that Act.
Executive Employee
  A management employee of a Ferro Group Company who is in Grade 22
or higher in the Executive Payroll Group and who is eligible to
participate in the Ferro Annual Incentive Compensation Plan.
Ferro
  As defined in Section 1.2 of this Plan. Such term also includes
any successor corporation or business organization that
subsequently assumes Ferro’s duties and obligations under this
Plan.
Ferro Common Stock
  The Common Stock of Ferro, par value $1.00, per share.
Ferro Group Companies
  As defined in Section 9.1 of this Plan.
Ferro SSOP
  Ferro’s Savings and Stock Ownership Plan.
Financial Hardship
  A severe financial hardship and unexpected need for cash resulting
from:
 
  (a) a sudden and unexpected illness or accident of the Participant
or a Dependent of the Participant,
 
  (b) loss of the Participant’s property due to casualty, or
 
  (c) such other similar extraordinary and unforeseeable
circumstances or emergencies arising as a result of events beyond
the control of the Participant, as determined in the sole
discretion of the Administrator.
Long-Term Incentive
Compensation Plan
  Ferro’s 2003 Long-Term Incentive Compensation Plan, as the same may
be amended from time to time.
Participant
  An Executive Employee of a Ferro Group Company who is designated to
be an Eligible Employee pursuant to Section 3.2 of this Plan, who
enters into a Deferred Compensation Agreement, and who has
commenced Base Annual Salary, Bonus or Performance Share Award
reductions pursuant to that Deferred Compensation Agreement. A
Participant will cease to be a Participant, and shall become a
former Participant, upon the earliest of the following:
 
  (a) Termination of Employment,
 
  (b) the date the employee ceases to be an Eligible Employee, or
 
  (c) the date the employee’s participation in this Plan is
terminated by the Administrator pursuant to Section 4.10 of this
Plan or otherwise.
Performance Share Award
  The gross monies awarded and payable to a Participant during an
Election Year in respect of Performance Shares awarded under the
Long-Term Incentive Compensation Plan or the prior Performance
Share Plan, unreduced by any amounts deferred under the Ferro SSOP,
this Plan, or any other plan maintained by the Ferro Group Company.
Performance Share Plan
  Ferro’s 1997 Performance Share Plan, as amended.
Person
  A “person” as defined under Section 3(a)(9) of the Exchange Act as
modified and used in Sections 13(d) and 14(d) of the Exchange Act,
excluding:
 
  (a) Ferro or any of its subsidiaries;
 
  (b) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company (or of any of its affiliates
as defined under Rule 12b-2 under Section 12 of the Exchange Act);
 
  (c) an underwriter temporarily holding securities pursuant to an
offering of such securities; or
 
  (d) a corporation owned, directly or indirectly, by the
shareholders of Ferro in substantially the same proportion as their
ownership of the stock of Ferro.
this Plan
  As defined in the Introduction to this Plan.
Potential Change in Control
  The occurrence of any of the following events:
 
  (a) Ferro enters into an agreement which, if consummated, would
result in a Change in Control;
(b) Ferro or any Person publicly announces an intention to take, or
to consider taking, actions which, if consummated, would constitute
a Change in Control;
(c) any Person becomes the Beneficial Owner, directly or
indirectly, of securities of Ferro representing 20% or more of the
then outstanding shares of Ferro Common Stock or the combined
voting power of Ferro’s then outstanding securities;
(d) any Person commences a solicitation (as defined under Rule
14a-1 of the Exchange Act) of proxies or consents which has the
purpose of effecting or would, if successful, result in a Change in
Control;
(e) a tender or exchange offer for voting securities of Ferro, made
by a Person, is first published or sent or given (within the
meaning of Rule 14d-2(a) of the Exchange Act); or
(f) the Board of Directors adopts a resolution that a
Potential Change in Control has occurred.
Retirement Date
  The date a Participant first becomes eligible for an early
retirement benefit or a normal retirement benefit as defined under
the Ferro Corporation Retirement Plan. Alternatively, in the case
of a Participant who is not covered under the Ferro Corporation
Retirement Plan, “Retirement Date” means the date a Participant
would first become eligible for an early retirement benefit or a
normal retirement benefit if the Participant were covered under the
Ferro Corporation Retirement Plan.
Termination of Employment
  A Participant’s cessation of service with Ferro and the other Ferro
Group Companies, including subsidiaries and affiliates of the
foregoing, for any reason whatsoever, whether voluntarily or
involuntarily, including by reason of retirement, death, or
Disability.
Trust
  The trust, if any, established pursuant to Section 7.1 of this Plan.
Valuation Date
  The last day of each quarter in the Election Year and any other
date or dates Ferro, in its sole discretion, designates from time
to time.

6

Ferro Group Companies

The following are the Ferro Group Companies:

Ferro Corporation

FEM Inc.

Ferro Glass & Color Corporation

Ferro International Services, Inc.

7

Ferro Pfanstiehl Laboratories, Inc.
Ferro Corporation
Deferred Compensation Plan
For Executive Employees

Part B: 2005 Plan

Overview

Establishment of 2005 Plan

The provisions of the 2005 Plan are set forth in this Part B (the “2005 Plan”),
which is adopted and made a part of the Plan generally effective January 1,
2005.

Governs benefits Subject to Code Section 409A

The 2005 Plan governs all amounts under the Plan which are not pre-2005 benefits
(the “409A Benefits”). Generally, this means that the 2005 Plan governs amounts
earned and/or vested as of December 31, 2004, plus any earnings with respect to
such amounts.

The 409A Benefits are subject to the requirements of Code Section 409A, and
Ferro intends for the 2005 Plan to comply with Code Section 409A. The 2005 Plan
shall be interpreted and administered so as to comply with Code Section 409A.

Terminology

As used in the 2005 Plan, the term “Plan” refers to the 2005 Plan or to the
Plan, as appropriate.

8

 
Ferro Corporation
Deferred Compensation Plan
for Executive Employees

Part B: 2005 Plan

Effective January 1, 2005

9

Ferro Corporation
Deferred Compensation Plan
for Executive Employees

2005 Plan

Introduction

This 2005 Plan is the portion of the Ferro Corporation Deferred Compensation
Plan for Executive Employees which governs 409A Benefits. The purpose for the
adoption of this 2005 Plan is to comply with the requirements of Code
Section 409A.

The 2005 Plan is hereby added to the Plan generally effective January 1, 2005,
as follows:

ARTICLE I

NAME AND PURPOSE



1.1   Name. The name of this Plan is the “Ferro Corporation Deferred
Compensation Plan for Executive Employees.”



1.2   Plan Sponsor. The sponsor of this Plan is Ferro Corporation (“Ferro”), an
Ohio corporation.



1.3   Purpose. The purpose of this Plan is to provide unfunded deferred
compensation to certain management and highly compensated employees of the Ferro
Group Companies under the conditions set forth in this Plan.



1.4   Plan for a Select Group. This Plan covers only employees of a Ferro Group
Company who are members of a “select group of management or highly compensated
employees” as provided in Sections 201(2), 301(a)(3), 401(a)(1) and 4021(b)(6)
of ERISA. Notwithstanding any provision of this Plan to the contrary, this Plan
will be administered and its benefits limited in a manner to comply with the
above cited sections of ERISA.



1.5   Not a Funded Plan. Ferro intends that this Plan be deemed to be “unfunded”
for tax purposes as well as for purposes of Title I of ERISA.



1.6   409A Compliance. It is the intention and purpose of Ferro and the
Participants that this Plan shall be deemed to be at all relevant times in
compliance with Section 409A of the Code and all other applicable laws in order
to have the Federal income tax effect sought for such plans, and this Plan shall
be so interpreted and is intended to be so administered.

ARTICLE II

DEFINITIONS AND INTERPRETATION



2.1   Definitions. Appendix A sets forth the definitions of certain terms used
in this Plan. Those terms shall have the meanings set forth on Appendix A where
used in this Plan and identified with initial capital letters.



2.2   General Rules of Construction. For purposes of interpreting this Plan,



  (A)   the masculine gender will include the feminine and neuter, and vice
versa, as the context requires;



  (B)   the singular number will include the plural, and vice versa, as the
context requires;



  (C)   the present tense of a verb will include the past and future tenses, and
vice versa, as the context requires; and



  (D)   as provided under Article VII, the Administrator will retain the power
and duty to interpret this Plan and resolve ambiguities.

ARTICLE III

PARTICIPATION; DEFERRALS AND ACCOUNTS



3.1   Eligibility. In order to be eligible to participate in this Plan, an
individual must –



  (A)   be an Executive Employee of a Ferro Group Company, and



  (B)   be selected by the Administrator to participate in this Plan for all or
part of an Election Year.



3.2   Participation. Generally, an Eligible Employee may become a Participant
and actively participate for an Election Year only by completing and filing a
Deferred Compensation Agreement described in Section 3.3 below with his or her
Ferro Group Company before January 1 of an Election Year.



3.3   Deferral Elections. With respect to each Election Year, each Eligible
Employee may elect, under his or her Deferred Compensation Agreement for such
Election Year, to make one or more of the deferrals described below.



  (A)   Salary Deferral: Deferral of any whole percentage of up to 75% of his or
her Base Annual Salary for the Election Year which is payable each payroll
period commencing on or after the Eligible Employee’s Entry Date.



  (B)   Bonus Deferral: Deferral of any whole percentage up to 100% of the Bonus
which is earned on or after his or her Entry Date in the Election Year.



  (C)   Performance Share Award: Deferral of any whole percentage up to 100% of
payments with respect to Performance Shares which are earned for a performance
period commencing on or after the Eligible Employee’s Entry Date in the Election
Year.



3.4   Salary Reductions and Deferral Amounts.



  (A)   A Participant’s election to defer pursuant to 3.3(A) above will cause an
equivalent reduction in the Participant’s Base Annual Salary at the time the
Base Annual Salary would otherwise be payable.



  (B)   A Participant’s election to defer pursuant to 3.3(B) above will cause an
equivalent reduction in the Participant’s Bonus at the time the Bonus would
otherwise be payable.



  (C)   A Participant’s election to defer in accordance with 3.3(C) above will
cause an equivalent reduction in the payment in respect of the Participant’s
Performance Shares at the time the Performance Share Award would otherwise be
payable.

An amount equal to the reductions in a Participant’s Base Annual Salary, Bonus
and Performance Share Award pursuant to 3.4(A), 3.4(B) and 3.4(C) above will
constitute an Elective Amount and will be credited to the Participant’s Elective
Account at the time of the reductions.



3.5   Alteration of Deferrals. A Participant’s deferral election made pursuant
to Section 3.3 will be irrevocable except as provided in this Section. In the
event a Participant receives a hardship distribution from a qualified cash or
deferred arrangement maintained by Ferro or its Affiliates under Code
Section 401(k), and the distribution is made under the “deemed necessary to
satisfy immediate and heavy financial need” standards set forth under Treasury
Regulation Section 1.401(k)-1(d)(3)(iv)(E), the Participant’s deferral election
made pursuant to Section 3.3 shall be cancelled as of the date the hardship
distribution is received. Provided that the employee remains an Eligible
Employee under the Plan, the Eligible Employee may again become a Participant
beginning with the Election Year that commences immediately after the six-month
anniversary of the date of the hardship distribution (or any subsequent Election
Year) if a timely Deferred Compensation Agreement is completed and filed prior
to the January 1 of such Election Year pursuant to Section 3.2.



3.6   Establishment of Accounts. Each Ferro Group Company will establish an
Account in the name of each Participant who is employed by it on the books and
records of the Ferro Group Company. All amounts credited to the Account of any
Participant or former Participant will constitute a general, unsecured liability
of such Ferro Group Company to the Participant.



3.7   Allocation of Elective Amounts. At the time a Participant’s Base Annual
Salary, Bonus or Performance Share Award are reduced pursuant to Section 3.4,
the Ferro Group Company employing the Participant will credit the Participant’s
Account with the Participant’s Elective Amount with respect to such Base Annual
Salary, Bonus or Performance Share Award.



3.8   Separate Accounting for Certain Elective Amounts. The Ferro Group Company
will maintain separate Accounts for the Elective Amounts deferred by the
Participant (i) before 1999; (ii) after 1998 and before 2005; and (iii) after
2004, to enable the Participant to elect for the deemed investment of the
Elective Amounts as provided under Section 5.4 below.



3.9   Crediting of Earnings. The Ferro Group Company will credit the Account of
each Participant who is or was its employee with earnings, gains and losses in
accordance with the deemed investment of the Elective Amounts elected by the
Participant under Section 5.4 below.

ARTICLE IV

BENEFITS; PAYMENT OF BENEFITS



4.1   Date of Distribution. In general, distribution of the amounts credited to
the Participant’s Account under this Part B will be made or begin on the earlier
of:



  (A)   the date elected by the Participant in his or her Deferred Compensation
Agreement; or



  (B)   the date which is six (6) months following the Participant’s Termination
of Employment and in any event the Time Required By Law.

Notwithstanding the foregoing, in the event of the Participant’s death (either
as the cause for the Termination of Employment or following Termination of
Employment), or Total and Permanent Disability, distribution shall be made on
the date of death or Total and Permanent Disability and in any event by the Time
Required By Law.



4.2   Distribution on Change in Control. If the Participant has elected in his
or her Deferred Compensation Agreement to receive a distribution of the amounts
credited to his or her Account if a Change in Control occurs, then if a Change
in Control occurs, the Ferro Group Company will distribute to the Participant
(or, in the event of the Participant’s death, the Participant’s Beneficiary) a
lump sum payment of the amount credited to the Participant’s Account within
thirty (30) days after the Change in Control. The amount credited to the
Participant’s Account will be determined as of the end of the calendar month
immediately preceding the month in which the Change in Control occurs, with such
date being the Valuation Date for purposes of the distribution. The lump sum
payment will be made in the form of cash.



4.3   Distribution upon Unforeseeable Emergency. At any time before payment in
full of the amounts credited to a Participant’s Account, a Participant may
submit a written request to the Administrator for the distribution of all or a
portion of the Participant’s Account because of an Unforeseeable Emergency. In
response, the Administrator has the authority to determine, in its sole
discretion, that distribution should be made in any manner the Administrator
deems appropriate, in whole or in part, on any other date or dates in order to
alleviate the emergency need of such Participant, provided, however, that the
Administrator shall not authorize distribution of any amount in excess the
amount reasonably necessary to satisfy the emergency need (which amount may
include amounts necessary to pay Federal, state or local income taxes or
penalties reasonably anticipated as a result of the distribution).



4.4   Form and Method of Distribution. Except as provided in Sections 4.2 and
4.3, payment will be made of the Participant’s Account under this Part B as
follows.



  (A)   Form of Distribution. A Participant’s Account shall be paid in a single
lump sum payment. However, the Administrator, in its sole discretion, pursuant
to uniform and nondiscriminatory procedures, may allow a Participant to elect in
his or her annual Deferred Compensation Agreement, to have his Elective Amount
for such Election Year be distributed in the form of installment payments
providing for the payment in substantially equal annual installments over a
period of five (5) years. Such an election shall be made in a writing filed with
the Administrator at the time of the Deferred Compensation Agreement. In the
event no election is made at the time the Participant’s Deferred Compensation
Agreement is filed, a Participant shall be deemed to have elected at that time a
single lump sum payment. A Participant may have in effect, for each Election
Year, one election regarding the form of payment of the amounts deferred with
respect to such Election Year.



  (B)   Method of Distribution. The Participant’s Account under this Part B will
be distributed in the form of cash.



4.5   Valuation of Distributions. All distributions under this Part B will be
based upon the Amount credited to the Participant’s Account as of the last day
of the month in which occurs the Participant’s Termination of Employment, death
or commencement of long-term disability benefits on account of a determination
of Total and Permanent Disability under a Ferro Group Company long-term
disability plan. Such date shall be the Valuation Date for this purpose. No
adjustment shall be made for any delay in payment, including the six (6) month
delay set forth in Section 4.1.



4.6   Death Prior to Distribution. If the Participant dies before receiving
complete distribution of the Account under Sections 4.1, 4.2 or 4.3 above, then
the Beneficiary of the deceased Participant will be entitled to a death benefit
equal to the balance of the Participant’s Account. The Ferro Group Company will
distribute the balance of the Participant’s Account to the Beneficiary as soon
as practicable after the Participant’s death in the form provided in
Section 4.4.



4.7   Change in Date or Form of Distribution. [Intentionally blank.]



4.8   Administration of Distributions. Distributions under this Plan will be
made as soon as administratively possible following receipt of notice by the
Administrator of an event that entitles a Participant or a Beneficiary to
payments under this Plan and completion by the Participant or Beneficiary of any
forms required by the Administrator, subject to the time restrictions described
in Section 4.1 above.



4.9   Designation of Beneficiary. Subject to the rules and procedures
promulgated by the Administrator, a Participant may sign a document designating
a Beneficiary or Beneficiaries. If a Participant fails to designate any
Beneficiary in accordance with the provisions of this Section, then the
Beneficiary will be deemed to be the Participant’s spouse, or if no spouse is
then living, the Participant’s estate.



4.10   Protective Distributions. If the Administrator determines that a
Participant is not a member of a “select group of management or highly
compensated employees” within the meaning of Section 201(2), 301(a)(3),
401(a)(1) or 4021(b)(6) of ERISA, then the Administrator may, as it deems
necessary to satisfy the exclusions from ERISA coverage contemplated by
Section 1.4, terminate the Participant’s participation in this Plan, and forfeit
any amounts erroneously credited under this Part B with respect to a
Participant.



4.11   Tax Withholding and Acceleration of Payment for Payment of Taxes. A Ferro
Group Company may withhold, from any payment made by it under this Plan, the
amount or amounts as may be required for purposes of complying with the tax
withholding or other provisions of the Code, the Social Security Act, or any
state or local income or employment tax act or for purposes of paying any
estate, inheritance or other tax attributable to any amounts payable hereunder.
Further, distribution shall be made from the Plan at such time or times as the
Administrator, in its sole discretion pursuant to uniform and nondiscriminatory
procedures, shall determine that amounts are due for the payment of Federal
Insurance Contributions Act taxes imposed under Code Sections 3101, 3121(a), or
3121(v)(2) on the 409A Benefits. Such distribution, if any, shall be made for
the exclusive purpose of paying such Federal Insurance Contributions Act taxes.
In addition, distribution shall be made from the Plan at such time or times as
the Administrator, in its sole discretion pursuant to uniform and
nondiscriminatory procedures, shall determine that amounts are due for the
payment of income tax at source on wages imposed under Code Section 3401 (or the
corresponding withholding provisions of applicable state, local or foreign tax
laws) as a result of the payment of the Federal Insurance Contributions Act
taxes, or are due for the payment of additional income tax at source on wages
attributable to the pyramiding Code Section 3401 wages and taxes. Such
distribution, if any, shall be made for the exclusive purpose of paying such
taxes. In no event shall the amounts distributed pursuant to this Section exceed
the amounts owed for the payment of Federal Insurance Contribution Act taxes and
the income tax withholding related to such amounts.



4.12   Lost or Uncooperative Participant. If a Ferro Group Company or the
Administrator notifies a Participant or Beneficiary of an entitlement to an
amount under this Plan and the Participant or Beneficiary fails to request
payment, to provide information or to take any other action to receive payment
of such amount, the Administrator shall, to the extent administratively
possible, direct distribution to be made on an involuntary basis to such person
or persons by the Time Required by Law. If the location of a Participant or
Beneficiary cannot be determined after a prompt, reasonable good faith effort by
the Administrator, the Administrator will direct that the amount payable to the
Participant or Beneficiary be forfeited by the Time Required by Law, and no
further benefit will be payable with respect to any Participant or Beneficiary.



4.13   Distribution upon Income Inclusion under Code Section 409A and Other
Acceleration Events. The prior provisions of this Article IV notwithstanding, in
the event the Plan fails to meet the requirements of Code Section 409A, a
Participant’s 409A Benefits shall be distributed in an amount equal to the
amount which is included in income on account of the failure to comply with Code
Section 409A.



4.14   General Restriction on Distribution and Acceleration of Payment.
Notwithstanding any provision of the Plan to the contrary, a Participant’s 409A
Benefits shall not be distributed earlier than the time permitted under Code
Section 409A. Consistent with Code Section 409A, this Part B provides that
distribution shall not be made before the earliest of Termination of Employment,
death or Total and Permanent Disability, and imposes a restriction on
distributions made on account of Termination of Employment by which no
distribution is made until the six (6) month anniversary of the Termination of
Employment.

ARTICLE V

RIGHTS OF PARTICIPANTS



5.1   Creditor Status of Participants. The Elective Amounts of a Participant
shall be merely unfunded, unsecured promises of the Ferro Group Company (by
which the Participant is employed) to make benefit payments in the future and
shall be liabilities solely against the general assets of such Ferro Group
Company. Except as provided in Section 5.6, Ferro and the other Ferro Group
Companies shall not be required to segregate, set aside or escrow the Elective
Amounts nor any earnings, gains and losses credited thereon. With respect to
amounts credited to any Account hereunder and any benefits payable hereunder, a
Participant and Beneficiary will have the status of general unsecured creditors
of the Ferro Group Company (by which the Participant is employed), and may look
only to that Ferro Group Company and its general assets for payment of the
Account and benefits.



5.2   Rights with Respect to the Trust. Any trust, and any assets held thereby
to assist Ferro or other Ferro Group Company in meeting its obligations under
this Plan, will in no way be deemed to controvert the provisions of Section 5.1
above.



5.3   Investments. In Ferro’s sole discretion, the Ferro Group Companies may
acquire insurance policies, annuities or other financial vehicles for the
purpose of providing future assets of Ferro Group Companies to meet their
anticipated liabilities under this Plan. Such policies, annuities or other
investments, shall at all times be and remain unrestricted general property and
assets of the Ferro Group Companies or property of a trust established pursuant
to Article VI of this Plan. Participants and Beneficiaries will have no rights,
other than as general creditors, with respect to any such policies, annuities or
other acquired assets.



5.4   Method for Crediting Investment Return. As described in Section 3.8 above,
the Ferro Group Companies will maintain separate Accounts for the Elective
Amounts deferred by the Participant before 1999 and after 1998.



  (A)   Post-1998 Account. As elected by the Participant in his or her Deferred
Compensation Agreement, the Elective Amounts deferred after 1998 will, in the
portions specified by the Participant in the Deferred Compensation Agreement, be
deemed to be invested in either Ferro Common Stock or Treasury instruments, as
described below.



  (1)   Ferro Stock. The Elective Amounts will be deemed to be invested in
shares of Ferro Common Stock as of the date the Elective Amounts would have been
paid to the Participant if they were not deferred. The Account will be deemed to
receive all dividends (whether in stock or cash) and stock splits which would be
received if the Account was actually invested shares of Ferro Common Stock, and
such dividends and stock splits will be deemed to be reinvested in shares of
Ferro Common Stock as of the date of their receipt. The investment in Ferro
Common Stock will be deemed to be made at the closing sale price of Ferro Common
Stock on the New York Stock Exchange Composite Tape (as reported in The Wall
Street Journal) on the trading day of the deemed investment.



  (2)   Treasury Instruments. The Elective Amounts will be deemed to be invested
in Treasury instruments yielding a rate of interest equal to three hundred
(300) basis points over the Ten-Year Constant Treasury Maturity Yield as
reported by the Federal Reserve Board.



  (B)   Pre-1999 Account. Each Participant with an Account credited with
Elective Amounts deferred before 1999 will be deemed to be invested in Treasury
instruments as described in Section 5.4(A)(2) above, except to the extent the
Participant elected, in writing during the special election period provided in
1999, for all or a portion of the Account to be deemed to be invested in Ferro
Common Stock. Under any such election, the portion of the Account designated by
the Participant to be deemed invested in shares of Ferro Common Stock will be
deemed invested as of the date the Elective Amounts would have been paid to the
Participant if they were not deferred, and otherwise will be valued and credited
with dividends and stock splits, in the same manner as described in
Section 5.4(A)(1) above.



  (C)   Periodic Adjustment of Accounts. As of each Valuation Date, the
Participant’s Account will be adjusted to reflect earnings and losses on the
deemed investments. To the extent the Account is deemed to be invested in Ferro
stock, it will be credited as of each Valuation Date with hypothetical
appreciation and depreciation and earnings, as computed and determined by the
Administrator based on the value of Ferro Common Stock and its dividends as
provided in Section 5.4(A)(1) above. To the extent the Participant’s Account is
deemed to be invested in Treasury instruments, it will be credited as of each
Valuation Date with hypothetical earnings, as computed and determined by the
Administrator using a rate of interest equal to three hundred (300) basis points
over the Ten-Year Constant Treasury Maturity Yield as provided in
Section 5.4(A)(2) above. The Administrator will provide each Participant
annually with a statement showing the balance credited to the Participant’s
Account as of the last day of the preceding Election Year.



5.5   Bookkeeping Account Only. A Participant’s Account is solely for the
purpose of measuring the amounts to be paid under this Plan. The Ferro Group
Companies will not fund or secure, and will not be permitted to fund or secure,
the Account in any way, and the Ferro Group Companies’ obligation to the
Participants under this Plan is solely contractual.



5.6   Escrow Upon a Change in Control. Notwithstanding any provision of this
Plan to the contrary, within five days after the occurrence of a Potential
Change in Control, the Ferro Group Companies will establish an irrevocable
escrow account at a financial institution satisfactory to Ferro and the
Participants (or, in the case of death, the Participants’ Beneficiaries),
determined by a majority vote of such Participants and Beneficiaries, to keep on
deposit in the escrow account an amount at least equal to the total balances of
the Accounts in the Plan determined as of the end of the calendar month
immediately preceding the occurrence of a Potential Change in Control, with such
date being the Valuation Date for this purpose. The amount required to be kept
on deposit in the escrow account by the Ferro Group Companies will be
recalculated as of each Valuation Date. The escrow account will remain subject
to the claims of creditors of the Ferro Group Companies and will have the other
characteristics required to preserve the unfunded status of this Plan as
provided under Section 1.5. Subject to the later provisions of this Section, the
escrow amount will be kept on deposit at all times after the expiration of five
days following the occurrence of a Potential Change in Control, or a Change in
Control, whichever occurs earlier.

If a Change in Control does not occur within twelve months after the occurrence
of a Potential Change in Control, Ferro may request the escrow agent to return
to the Ferro Group Companies the amounts in escrow. Otherwise, amounts deposited
in the escrow account will be paid out by the escrow agent only to:



  (A)   the Participant or Beneficiary, in such amounts as the Participant or
Beneficiary certify to the escrow agent as amounts that the Ferro Group Company
is in default in paying under the terms of this Plan or a related Deferred
Compensation Agreement; or



  (B)   the Ferro Group Companies, to the extent that the amount on deposit
exceeds the total balances of the Accounts in the Plan determined as of the end
of the calendar month immediately preceding the occurrence of a Potential Change
in Control, reduced by any payments made, and as specified in joint written
instructions from the affected Participants and Beneficiaries and Ferro to the
escrow agent or in a final arbitral award.

Ferro will have the right to instruct the escrow agent to invest all or any
portion of the escrow account in time deposits or certificates of deposit with,
or repurchase or other obligations of, any “bank” (as determined by Ferro), or
obligations issued or guaranteed by the United States or any of its agencies or
instrumentalities, provided that no investment will be for a period of more than
ninety (90) days. The escrow agent will have no liability for following the
instructions of Ferro regarding any such investment, or for any loss in the
value of the escrow account as a consequence of any such investment or its
liquidation.

The Ferro Group Companies may meet their obligation to keep amounts on deposit
in the escrow account through deposits of assets, one or more letters of credit
deposited in escrow, any combination of the foregoing. The Ferro Group Companies
will have the right to substitute one form of permitted deposit in the escrow
account for another form of permitted deposit at any time.

ARTICLE VI

TRUST



6.1   Establishment of Trust. Notwithstanding any other provision or
interpretation of this Plan, Ferro may establish a Trust in which to hold cash,
insurance policies or other assets that may be used to make, or reimburse Ferro
or any other Ferro Group Company for, payments to the Participants or
Beneficiaries of all or part of the benefits under this Plan. Any Trust assets
shall at all times remain subject to the claims of general creditors of Ferro or
any other Ferro Group Company in the event of the insolvency of Ferro or such
other Ferro Group Company as more fully described in the Trust.



6.2   Obligation of the Ferro Group Companies. Notwithstanding the fact that a
Trust may be established under Section 6.1, the Ferro Group Companies shall
remain liable for paying the benefits under this Plan. However, any payment of
benefits to a Participant or Beneficiary made by a Trust will satisfy the
appropriate Ferro Group Company’s obligation to make payment to such person
under this Plan.



6.3   Trust Terms. A Trust established under Section 6.1 may contain any terms
as Ferro may determine to be necessary or desirable; provided, however, that, no
terms shall provide for or permit funding that would result in income inclusion
under Code Section 409A(b) including, but not limited to, terms that allow for
the transfer or set aside of assets offshore in a Trust, or which provide for
assets to become restricted to the provision of benefits in connection with a
change in the financial health of Ferro and Affiliates, and any terms which so
provide shall be deemed null and void. Consistent with the foregoing, Ferro may
terminate or amend a Trust established under Section 6.1 at any time, and in any
manner it deems necessary or desirable, subject to the terms of any agreement
under which any Trust is established or maintained.

ARTICLE VII

ADMINISTRATION AND CLAIMS PROCEDURE



7.1   Administrator. The Administrator will be Ferro, acting by and through
Ferro’s Corporate Human Resources Department, unless the Board of Directors,
acting itself or through an appropriate committee, designates otherwise.



7.2   General Rights, Powers, and Duties of Administrator. The Administrator
will be the Plan administrator under ERISA. The Administrator will be
responsible for the general administration of this Plan and will have all powers
as may be necessary to carry out the provisions of this Plan and may, from time
to time, establish rules for the administration of this Plan and the transaction
of this Plan’s business. In addition to any powers, rights and duties set forth
elsewhere in this Plan, it will have the following powers and duties:



  (A)   To enact rules, regulations, and procedures and to prescribe the use of
such forms as it deems advisable;



  (B)   To appoint or employ agents, attorneys, actuaries, accountants,
assistants or other persons (who may also be Participants in this Plan or be
employed by or represent a Ferro Group Company) at the expense of the Ferro
Group Companies, as it deems necessary to keep its records or to assist it in
taking any other action authorized or required under this Plan;



  (C)   To interpret this Plan, and to resolve ambiguities, inconsistencies and
omissions, to determine any question of fact, to determine the right to benefits
of, and the amount of benefits, if any, payable to, any person in accordance
with the provisions of this Plan and resolve all questions arising under this
Plan;



  (D)   To administer this Plan in accordance with its terms and any rules and
regulations it establishes;



  (E)   To maintain records concerning this Plan as it deems sufficient to
prepare reports, returns and other information required by this Plan or by law;
and



  (F)   To direct a Ferro Group Company to pay benefits under this Plan and to
give other directions and instructions as may be necessary for the proper
administration of this Plan.

Any decision, interpretation or other action made or taken by the Administrator
arising out of or in connection with this Plan, will be within the absolute
discretion of the Administrator, and will be final, binding and conclusive on
Ferro, all other Ferro Group Companies, and all Participants and Beneficiaries
and their respective heirs, executors, administrators, successors and assigns.
Except as may be required for compliance with Code Section 409A, the
Administrator’s determinations under this Plan need not be uniform, and may be
made selectively among Participants, whether or not they are similarly situated.



7.3   Information to Be Furnished to the Administrator. A Ferro Group Company
will furnish the Administrator with such data and information as it may
reasonably require. The records of a Ferro Group Company will be determinative
of each Participant’s period of employment, termination of employment, personal
data, and data regarding Base Annual Salary, Bonus and Performance Share Award,
and all deferrals under this Plan. Participants and their Beneficiaries will
furnish to the Administrator such evidence, data or information and execute such
documents as the Administrator requests.



7.4   Claim for Benefits. A Participant or Beneficiary must make a claim for
payment under this Plan in writing to the Administrator in the manner prescribed
by the Administrator as soon as administratively practicable following the
distribution event. The Administrator will process each claim and determine
entitlement to benefits within 90 days after the Administrator receives a
completed application for benefits (or within such shorter period as may be
required to ensure that payment is made by the Time Required by Law). If the
Administrator needs an extension of time for processing because calculation of
the benefit amount is not administratively practicable, then the Administrator
will notify the claimant before the end of the initial period. The extension
notice will indicate the special circumstances requiring an extension of time
and the date as of which the Administrator expects to render the final decision.
In no event will such an extension exceed 90 days from the end of the initial
period.



7.5   Denial of Benefit. If a claim is wholly or partially denied by the
Administrator, then the Administrator will notify the claimant of the denial of
the claim in a writing delivered in person or mailed by first class mail to the
claimant’s last known address. The notice of denial will contain:



  (A)   the specific reason or reasons for denial of the claim;



  (B)   a reference to the relevant Plan provisions upon which the denial is
based;



  (C)   a description of any additional material or information necessary for
the claimant to perfect the claim, together with an explanation of why the
material or information is necessary; and



  (D)   an explanation of this Plan’s claim review procedure.

If no notice is provided, the claim will be deemed denied. The interpretations,
determinations and decisions of the Administrator will be final and binding upon
all persons with respect to any right, benefit and privilege hereunder, subject
to the review procedures set forth in this Article.



7.6   Request for Review of a Denial of a Claim for Benefits. Any claimant or
any authorized representative of the claimant whose claim for benefits under
this Plan has been denied or deemed denied, in whole or in part, may upon
written notice to the Appeals Committee request a review by the Appeals
Committee of the denial of the claim. The claimant will have 60 days from the
date the claim is deemed denied or 60 days from receipt of the notice denying
the claim, as the case may be, in which to request a review by written
application delivered to the Appeals Committee, which must specify the relief
requested and the reason such claimant believes the denial should be reversed.



7.7   Appeals Procedure. The Appeals Committee will review the facts and
relevant documents including this Plan, and interpret the facts and relevant
documents including this Plan to render a decision on the claim. The review may
be of written briefs submitted by the claimant, or at a hearing, or by both, as
deemed necessary or appropriate by the Appeals Committee. Any hearing will be
held in the main office of Ferro, or such other location as the Appeals
Committee may select, on the date and at the time as the Appeals Committee
designates by giving at least 15-days’ notice to the claimant, unless the
claimant accepts shorter notice. The notice will specify that the claimant must
indicate in writing, at least five days in advance of the hearing, the
claimant’s intention to appear at the appointed time and place, or the hearing
will be automatically cancelled. The reply will specify any other persons who
will accompany the claimant to the hearing, or such other persons will not be
admitted to the hearing. The Appeals Committee will make every effort to
schedule the hearing on a day and at a time that is convenient to both the
claimant and the Appeals Committee. The claimant, or his duly authorized
representative, may review all pertinent documents relating to the claim in
preparation for the hearing and may submit issues and comments in writing before
or during the hearing.



7.8   Decision Upon Review of Denial of Claim for Benefits. In making its
decision, the Appeals Committee will have full power and discretion to interpret
this Plan, to resolve ambiguities, inconsistencies and omissions, to determine
any question of fact, and to determine the right to benefits of, and the amount
of benefits, if any, payable to, any person in accordance with the provisions of
this Plan. The Appeals Committee will render a decision on the claim reviewed no
more than 60 days after the receipt of the claimant’s request for review, unless
special circumstances (such as the need to hold a hearing) require an extension
of time, in which case the 60-day period may be extended up to 120 days. The
Appeals Committee will provide written notice of its decision to the claimant
within the time frame specified. The notice will include the specific reasons
for the decision and contain specific references to the relevant Plan provisions
upon which the decision is based. If notice of the decision is not provided
within the time frame specified, the claim will be deemed denied on review. The
decision of the Appeals Committee will be final and binding in all respects on
the Administrator, the Ferro Group Company and claimant involved.



7.9   Establishment of Appeals Committee. The Chief Executive Officer of Ferro
will appoint three or more persons to serve as members of the Appeals Committee.
The Chief Executive Officer may appoint one Appeals Committee to hear all
appeals of denied benefits that arise under this Plan, or may appoint a new
Appeals Committee each time an Appeals Committee is needed to hear an appeal of
denied benefits that arises under this Plan. The members of the Appeals
Committee will remain in office at the will of the Chief Executive Officer, and
the Chief Executive Officer may remove any of the members with or without cause.
A member of the Appeals Committee may resign upon written notice to the
remaining member or members of the Appeals Committee and to the Chief Executive
Officer, respectively. The fact that a person is a Participant or a former
Participant or a prospective Participant will not disqualify that person from
acting as a member of the Appeals Committee. No member of the Appeals Committee
will be disqualified from acting on any question because of the member’s
interest in the question, except that no member of the Appeals Committee may act
on any claim which the member has brought as a Participant, former Participant,
or Beneficiary under this Plan. In case of the death, resignation or removal of
any member of the Appeals Committee, the remaining members will act until a
successor-member is appointed by the Chief Executive Officer. At the
Administrator’s request, the Chief Executive Officer will notify the
Administrator in writing of the names of the members of the Appeals Committee,
of any and all changes in the membership of the Appeals Committee, of the member
designated as Chairman, and the member designated as Secretary, and of any
changes in either office. Until notified of a change, the Administrator will be
protected in assuming that there has been no change in the membership of the
Appeals Committee or the designation of Chairman or of Secretary since the last
notification was filed with it. The Administrator will be under no obligation at
any time to inquire into the membership of the Appeals Committee or its
officers. All communications to the Appeals Committee will be addressed to its
Secretary at the address of the Company.



7.10   Operation of the Appeals Committee. On all matters and questions, the
decision of a majority of the members of the Appeals Committee will govern and
control. A meeting need not be called or held to make any decision. The Appeals
Committee will appoint one of its members to act as its Chairman and another
member to act as Secretary. The terms of office of these members will be
determined by the Appeals Committee, and the Secretary and/or Chairman may be
removed by the other members of the Appeals Committee for any reason which such
other members may deem just and proper. The Secretary will do all things
directed by the Appeals Committee. Although the Appeals Committee will act by
decision of a majority of its members as provided above, in the absence of
written notice to the contrary, every person may deal with the Secretary and
consider the Secretary’s acts as having been authorized by the Appeals
Committee. Any notice served or demand made on the Secretary will be deemed to
have been served or made upon the Appeals Committee.



7.11   Limitation of Duties. Ferro, the other Ferro Group Companies, the
Administrator, the Appeals Committee, and their respective officers, members,
employees and agents will have no duty or responsibility under this Plan other
than the duties and responsibilities expressly assigned or delegated to them
pursuant to this Plan. None of them will have any duty or responsibility with
respect to those duties or responsibilities assigned or delegated to another.



7.12   Agents. The Administrator and the Appeals Committee may hire any
attorneys, accountants, actuaries, agents, clerks, and secretaries as it may
deem desirable in the performance of its duties, any of whom may also be
advisors to any Ferro Group Company or any subsidiary or affiliated company.



7.13   Expenses of Administration. No fee or compensation will be paid to the
Administrator or any member of the Appeals Committee for their performance of
services as such. Ferro will bear all other expenses incurred in the
administration of this Plan except to the extent Ferro determines that the
expenses are allocable to, and should be paid by, one or more of the Ferro Group
Companies.



7.14   Indemnification. In addition to whatever rights of indemnification any
member or employee of the Administrator, the Appeals Committee, Ferro or other
Ferro Group Company under this Plan may be entitled to under the articles of
incorporation, regulations or bylaws of the Ferro Group Companies, under any
provision of law or under any other agreement, the Ferro Group Companies will
satisfy any liability actually incurred by any member or employee including
reasonable expenses and attorneys’ fees, and any judgments, fines, and amounts
paid in settlement, in connection with any threatened, pending or completed
action, suit or proceeding which is related to the exercise or failure to
exercise by any member or employee any powers, authority, responsibilities or
discretion provided under this Plan or reasonably believed by a member or
employee to be provided under this Plan, and any action taken by a member or
employee in connection with such exercise or failure to exercise. This
indemnification for all such acts taken or omitted is intentionally broad, but
will not provide indemnification for embezzlement or diversion of Plan funds for
the benefit of any member or employee. This indemnification will not be provided
for any claim by a Ferro Group Company or a subsidiary or affiliated company
thereof against any member or employee. No indemnification will be provided to
any person who is not an individual.



7.15   Limitation of Administrative Liability. Neither Ferro, any Ferro Group
Company, the Administrator, the Appeals Committee, nor any of their members or
employees will be liable for any act taken by such person or entity pursuant to
any provision of this Plan except for gross abuse of the discretion given them
under this Plan. No member of the Administrator or Appeals Committee will be
liable for the act of any other member. No member of the Board of Directors will
be liable to any person for any action taken or omitted in connection with the
administration of this Plan.



7.16   Limitation of Sponsor Liability. Any right or authority exercisable by
Ferro or Board of Directors pursuant to any provision of this Plan will be
exercised in Ferro’s capacity as sponsor of this Plan, or on behalf of Ferro in
such capacity, and not in a fiduciary capacity, and may be exercised without the
approval or consent of any person in a fiduciary capacity. Neither Ferro, nor
the Board of Directors, nor any of their respective officers, members,
employees, agents and delegates, will have any liability to any party for its
exercise of any such right or authority.

ARTICLE VIII

AMENDMENT AND TERMINATION



8.1   Amendment, Modification and Termination. Subject to Sections 8.4 and 8.5
below, this Plan may be amended, modified or terminated by Ferro at any time, or
from time to time, by action of an appropriate Ferro officer authorized or
ratified by the Board of Directors. No amendment, modification or termination
will be effective if it:



  (A)   causes this Plan to be for a purpose other than the exclusive benefit of
the Participants, or



  (B)   reduces the amounts credited to any Participant’s Account or adversely
affects the right of any Participant or Beneficiary to receive payment of the
Account as provided under this Plan, determined as of the date of the amendment,
unless an equivalent benefit is provided under another plan or program sponsored
by the Company or an Affiliate. Furthermore, no amendment, modification or
termination will be effective prior to the date permitted under Code
Section 409A, which, in certain circumstances is twelve (12) months following
the adoption of such amendment, modification or termination.

The prior provisions notwithstanding, this Plan may be amended to:



  (1)   reduce or eliminate the ability for Participants to defer future
Elective Amounts under this Plan;



  (2)   reduce or eliminate the future deemed interest or earnings credited to
the amounts held in a Participant’s Account;



  (3)   comply with any law; or



  (4)   preserve the intended deferral of taxation for the benefit of all
Participants Accounts.



8.2   Effect of Amendment on Distributions. If this Plan is amended to prohibit
future Elective Amounts, then the amounts credited to Participants’ Accounts
will be distributed as provided in Article IV above.



8.3   Actions Binding on Ferro Group Companies. Any amendments made to this Plan
will be binding on all the Ferro Group Companies without the approval or consent
of the Ferro Group Companies other than Ferro. Ferro may, by amendment, also
terminate this Plan on behalf of all or any one of the other Ferro Group
Companies in its sole discretion.



8.4   Termination or Amendment After Change in Control. If a Change in Control
occurs, then, for a period of two (2) calendar years following such Change in
Control, Ferro may not amend or terminate this Plan without the prior written
consent of all Participants.



8.5   Distribution of Benefits on Plan Termination. In the event Ferro elects to
amend, modify or terminate the Plan as provided under Section 8.1, no
liquidation and payment of benefits shall occur as a result. The prior
provisions notwithstanding, Ferro may, in its discretion, provide by amendment
to the Plan for the liquidation and termination of the Plan where:



  (A)   the termination and liquidation does not occur proximate to a downturn
in the financial health of Ferro and Affiliates;



  (B)   the Plan and all arrangements required to be aggregated with the Plan
under Code Section 409A are terminated and liquidated;



  (C)   no payments, other than those that would be payable under the terms of
the Plan and the aggregated arrangements if the termination and liquidation had
not occurred, are made within twelve (12) months of the date Ferro takes all
necessary action to irrevocably terminate and liquidate the Plan;



  (D)   all payments are made within twenty-four (24) months of the date Ferro
takes all necessary action to irrevocably terminate and liquidate the Plan; and



  (E)   Ferro and Affiliates do not adopt a new arrangement that would be
aggregated with any terminated arrangement under Code Section 409A, at any time
within three (3) years following the date Ferro takes all necessary action to
irrevocably terminate and liquidate the Plan.

Similarly, Ferro may, in its discretion, provide by amendment to liquidate and
terminate the Plan where the termination and liquidation occur within twelve
(12) months of a corporate dissolution taxed under Code Section 331, or with the
approval of a bankruptcy court pursuant to 11 United States Code
Section 503(b)(1)(A), provided that all amounts deferred under the Plan are
included in the Participants’ gross incomes in the latest of the following years
(or, if earlier, the taxable year in which the amount is actually or
constructively received):



  (1)   the calendar year in which the termination and liquidation occur;



  (2)   the first calendar year in which the amount is no longer subject to a
substantial risk of forfeiture; or



  (3)   the first calendar year in which the payment is administratively
practicable.

ARTICLE IX

FERRO GROUP COMPANIES



9.1   List of Ferro Group Companies. The Ferro Group Companies as of the
Amendment and Restatement Date are Ferro and the subsidiaries and affiliates of
Ferro listed on Appendix B to this Plan. Ferro may from time to time add or
remove Ferro subsidiaries and affiliates from the list of Ferro Group Companies
by written action of its Chief Executive Officer. The addition or deletion will
not require a formal amendment to this Plan.



9.2   Delegation of Authority. Ferro is fully empowered to act on behalf of
itself and the other Ferro Group Companies as it may deem appropriate in
maintaining this Plan and any Trust. The adoption by Ferro of any amendment to
this Plan or any Trust, or the termination of this Plan or any Trust, will
constitute and represent, without any further action on the part of any Ferro
Group Company, the approval, adoption, ratification or confirmation by each
Ferro Group Company of any amendment or termination. In addition, the
appointment of or removal by Ferro of any Administrator, any trustee or other
person under this Plan or any Trust will constitute and represent, without any
further action on the part of any Ferro Group Company, the appointment or
removal by each Ferro Group Company of such person.

ARTICLE X

MISCELLANEOUS



10.1   No Implied Rights. Neither the establishment of this Plan nor any
amendment of this Plan will be construed as giving any Participant, Beneficiary
or any other person any legal or equitable right unless the right is
specifically provided for in this Plan or conferred by specific action of Ferro
in accordance with the terms and provisions of this Plan. Except as expressly
provided in this Plan, neither Ferro nor any other Ferro Group Company will be
required or be liable to make any payment under this Plan.



10.2   No Right to Ferro Group Company Assets. Neither the Participant nor any
other person will acquire by reason of this Plan any right in or title to any
assets, funds or property of a Ferro Group Company whatsoever including, without
limitation, any specific funds, assets or other property which a Ferro Group
Company, in its sole discretion, may set aside in anticipation of a liability
hereunder. Any benefits which become payable under this Plan will be paid from
the general assets of the appropriate Ferro Group Company. No assets of the
Ferro Group Companies will be held in any way as collateral security for the
fulfilling of the obligations of the Ferro Group Companies under this Plan. No
assets of the Ferro Group Companies will be pledged or otherwise restricted in
order to meet the obligations of this Plan. The Participant will have only a
contractual right to the amounts, if any, payable hereunder unsecured by any
asset of a Ferro Group Company. Nothing contained in this Plan constitutes a
guarantee by a Ferro Group Company that the assets of a Ferro Group Company will
be sufficient to pay any benefit to any person.



10.3   No Employment Rights Created. This Plan will not be deemed to constitute
a contract of employment between any of the Ferro Group Companies and any
Participant, or to confer upon any Participant or employee the right to be
retained in the service of any Ferro Group Company for any period of time, nor
shall any provision of this Plan restrict the right of any Ferro Group Company
to discharge or otherwise deal with any Participant or other employees, with or
without cause. Nothing in this Plan will be construed as fixing or regulating
the Base Annual Salary, Bonus or Performance Share Award payable to any
Participant or other employee of a Ferro Group Company.



10.4   Offset. If at the time payment is to be made under this Plan the
Participant or the Beneficiary or both are indebted or obligated to a Ferro
Group Company, then the payment of the Participant’s 409A Benefits to be made to
the Participant or the Beneficiary or both may, at the discretion of the
Administrator at the request of the Ferro Group Company, be reduced by the
amount of the indebtedness or obligation, but only if:



  (A)   such debt is incurred in the ordinary course of the service relationship
between the Participant and the Ferro Group Company,



  (B)   in any taxable year of Ferro and Affiliates the entire amount of
reduction does not exceed $5,000, and



  (C)   the reduction is made at the same time and in the same amount as the
debt otherwise would have been due and collected from the Participant.



      An election by the Ferro Group Company not to request any reduction will
not constitute a waiver of the Ferro Group Company’s claim for such indebtedness
or obligation.



10.5   No Assignment. Neither the Participant nor any other person will have any
voluntary or involuntary right to commute, sell, assign, pledge, anticipate,
mortgage or otherwise encumber, transfer, hypothecate or convey, in advance of
actual receipt of the amount, if any, payable under this Plan, or any part of
the amount payable from this Plan, and any attempt to do so will be void. All
benefits or amounts credited to Accounts under this Plan are expressly declared
to be unassignable and non-transferable. No part of the benefits or amounts
credited to Accounts under this Plan will be, before actual payment, subject to
seizure or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by the Participant or any other person, or be
transferable by operation of law in the event of the Participant’s or any other
person’s bankruptcy or insolvency.



10.6   Notice. Any notice required or permitted to be given under this Plan will
be sufficient if in writing and hand delivered, or sent by registered or
certified mail or by overnight delivery service, and:



  (A)   if given to a Ferro Group Company, delivered to the principal office of
Ferro, directed to the attention of the General Counsel; or



  (B)   if given to a Participant or Beneficiary, delivered to the last post
office address as shown on the Ferro Group Company’s or the Administrator’s
records.

Notice will be deemed given as of the date of delivery or, if delivery is made
by mail, as of the date shown on the postmark or the receipt for registration or
certification.



10.7   Governing Laws. This Plan will be construed and administered according to
the internal substantive laws of the State of Ohio to the extent not preempted
by the laws of the United States of America.



10.8   Incapacity. If the Administrator determines that any Participant or
Beneficiary entitled to payment under this Plan is a minor, a person declared
incompetent or a person incapable of handling his or her property, the
Administrator may direct any payment to the guardian, legal representative or
person having the care and custody of the minor, incompetent or incapable
person. The Administrator may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate before making any
payment. The Administrator will have no obligation thereafter to monitor or
follow the application of amounts so paid. Payments made pursuant to this
Section will completely discharge this Plan, any Trust, the Administrator, and
the Ferro Group Companies with respect to the payments.



10.9   Court Ordered Distributions. If a court issues a domestic relations order
as defined in Code Section 414(p)(1)(B) by which a spouse or former spouse or
dependent or former dependent of a Participant is provided an interest in the
Participant’s Account under this Plan in connection with a property settlement
or otherwise, the Administrator shall, notwithstanding any election made by the
Participant or the Participant’s eligibility for distribution, distribute the
spouse’s or former spouse’s or dependent’s or former dependent’s interest in the
Participant’s Account under this Plan to that spouse or former spouse or
dependent or former dependent, as provided under such domestic relations order.



10.10   Administrative Forms. All applications, elections and designations in
connection with this Plan made by a Participant or Beneficiary will become
effective only when duly executed on forms provided by the Administrator and
filed with the Administrator.



10.11   Independence of Plan. Except as otherwise expressly provided, this Plan
will be independent of, and in addition to, any other employee benefit agreement
or plan or any rights that may exist from time to time under any other agreement
or plan.



10.12   Responsibility for Legal Effect. Neither Ferro, any other Ferro Group
Company, the Administrator, nor any officer, member, delegate or agent of any of
them, makes any representations or warranties, express or implied, or assumes
any responsibility concerning the legal, tax, or other implications or effects
of this Plan.



10.13   Successors. The terms and conditions of this Plan will inure to the
benefit of and bind Ferro, the Ferro Group Companies, the Administrator and its
members, the Participants, their Beneficiaries, and the successors, assigns, and
personal representatives of any of them.



10.14   Headings and Titles. The Section headings and titles of Articles used in
this Plan are for convenience of reference only and are not to be considered in
construing this Plan.



10.15   Appendices. The Appendices to this Plan constitute an integral part of
this Plan and are hereby incorporated into this Plan by this reference.



10.16   Severability. If any provision or term of this Plan, or any agreement or
instrument required by the Administrator, is determined by a judicial,
quasi-judicial or administrative body to be void or not enforceable for any
reason, all other provisions or terms of this Plan or the agreement or
instrument will remain in full force and effect and will be enforceable as if
the void or nonenforceable provision or term had never been a part of this Plan,
or the agreement or instrument.



10.17   Actions by Ferro. Except as otherwise provided in this Plan, all actions
of Ferro under this Plan will be taken by the Board of Directors, and be
evidenced in a writing executed by an appropriate officer duly authorized.



10.18   Spousal Consent and Release. If, in the opinion of Ferro, any present,
former or future spouse of an employee entitled to benefits from this Plan shall
by reason of law appear to have any interest in the Plan benefits that may be or
become payable hereunder to such employee, Ferro may as a condition precedent to
the making of a benefit payment hereunder, require such written consent or
release as in its discretion it shall determine to be necessary, desirable or
appropriate either to prevent or avoid any conflict or multiplicity of claims,
or to protect the rights of any such present, former or future spouse with
respect to the payment of any benefits under this Plan.



10.19   Overpayments and Repayments. Benefits are provided only as set forth
under the terms of this Plan. Payments at a time or in an amount other than as
set forth under the terms of the Plan are not authorized, and Ferro will take
all reasonable steps to ensure that the amount and timing of benefit payments
are in accordance with the Plan’s terms. In the event Ferro determines that the
benefits actually paid under this Plan to a Participant, beneficiary or other
person exceed the benefits that were properly payable, or were paid prior to the
proper time for payment, Ferro shall immediately demand repayment of such excess
amounts. The Participant, Beneficiary or other person is obligated to return
such excess amounts upon demand from Ferro. In the event the Participant,
beneficiary or other person fails to return the excess amounts, Ferro shall
exercise any available legal remedies which are consistent with the terms and
purpose of the Plan



10.20   References to Sections of Law. References herein to the Code are to the
Internal Revenue Code of 1986, as heretofore and hereafter amended, and to
similar provision of subsequent federal law. References herein to ERISA are to
the Employee Retirement Income Security Act of 1974, as heretofore and hereafter
amended, and to similar provisions of subsequent law.

10

Definitions

For purposes of this Plan, the following terms have the meanings set forth below
where used in this Plan and identified with initial capital letters:

      Term   Meaning
Account or Elective Account
  For each Participant the bookkeeping account maintained by the
Ferro Group Company to reflect the Participant’s Elective Amounts
for an Election Year and all earnings, gains and losses thereon. A
Participant’s Account shall not constitute or be treated as a trust
fund of any kind.
Administrator
  As defined in Section 7.1 of this Plan.
Affiliate
  Any corporation or business entity during any period during which
it would be treated, together with the Company, as a single
employer for purposes of Section 414(b) or (c).
Amendment and
Restatement Date
 
January 1, 2005.
Base Annual Salary
  For any Participant the gross base salary payable during an
Election Year by a Ferro Group Company, unreduced by any amounts
deferred under the Ferro Corporation Savings and Stock Ownership
Plan, this Plan, or any other plan maintained by the Ferro Group
Company. “Base Annual Salary” does not include bonuses,
commissions, incentive compensation, any extraordinary compensation
of a recurring or nonrecurring nature, compensation paid in a form
other than cash, or contributions, accruals, or benefits under the
Ferro Corporation Savings and Stock Ownership Plan, this Plan, or
any other plan maintained by the Ferro Group Company (other than
amounts elected to be deferred by the Participant).
Beneficial Owner
  “Beneficial owner” within the meaning of Rule 13d-3 under the
Exchange Act.
Beneficiary
  As defined in 4.9 of this Plan.
Board of Directors
  Ferro’s Board of Directors.
Bonus
  The gross monies awarded and payable to a Participant during an
Election Year under the Ferro Annual Incentive Compensation Plan,
as it may be amended from time to time, unreduced by any amounts
deferred under the Ferro SSOP, this Plan, or any other plan
maintained by the Ferro Group Company.
Change in Control
  A change in the control of Ferro that is required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated
under the Exchange Act. For purposes of this definition, a Change
in Control will be deemed to have occurred if and when:
 
  (a) any “person” (as such term is used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) is or becomes the beneficial owner,
directly or indirectly, of securities of Ferro representing
twenty-five percent (25%) or more of the combined voting power of
Ferro’s outstanding voting securities; or
 
  (b) during any period of two consecutive years, the individuals set
forth below in sub-paragraph (1) and (2) cease for any reason to
constitute at least a majority of the Board of Directors:
 
  (1) the individuals who at the beginning of such period constituted
the Board of Directors, and
 
  (2) any new director (other than a director designated by a person
who has entered into an agreement or arrangement with Ferro to
effect a transaction described in clause (a) or (c) of this
definition) whose appointment, election, or nomination for election
by Ferro’s shareholders, was approved by a vote of at least
two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose appointment,
election or nomination for election was previously so approved; or
 
  (c) a merger or consolidation of Ferro or one of its subsidiaries
is consummated with or into any other corporation, other than a
merger or consolidation which would result in the holders of the
voting securities of Ferro outstanding immediately prior thereto
holding securities which represent immediately after such merger or
consolidation more than 50% of the combined voting power of the
voting securities of either Ferro or the other entity which
survives such merger or consolidation or the parent of the entity
which survives such merger or consolidation; or
(d) a sale or disposition by Ferro of all or substantially all
Ferro’s assets is consummated.
 
  Notwithstanding the foregoing, for purposes of triggering the
lump-sum distribution under Section 4.2, only the occurrence of an
above-listed event which also constitutes a “change in the
ownership or effective control of the corporation, or in the
ownership of a substantial portion of the assets of the
corporation” under Code Section 409A shall constitute a Change in
Control.
Code
  The Internal Revenue Code of 1986, as amended, and any lawful
regulations or other pronouncements promulgated under that Code.
Deferred Compensation
Agreement
  An agreement executed between a Participant and the Ferro Group
Company whereby a Participant agrees to defer a portion of the
Participant’s Base Annual Salary, Bonus or Performance Share Award
as provided under this Plan, and the Ferro Group Company agrees to
make benefit payments in accordance with the provisions of this
Plan.
Dependent
  Any of the following persons who receives over half of their
financial support from the Participant: a spouse, a son or
daughter (or the descendent of either); a stepson or stepdaughter;
a brother, sister, stepbrother or stepsister; a father or mother
(or ancestor of either); a stepfather or stepmother; a nephew or
niece; an uncle or aunt; a son-in-law, daughter-in-law,
father-in-law, mother-in-law, brother-in-law or sister-in-law; or
any other person whose principal place of residence is the
Participant’s home and who is a member of the household.
Disability
  See “Total and Permanent Disability.”
Election Year
  A calendar year in respect of which a Participant makes an election
under this Plan.
Elective Amount
  An amount equal to the amount by which a Participant’s Base Annual
Salary, Bonus or Performance Share Award are reduced pursuant to
Section 3.4 of this Plan in respect of a given Election Year.
Eligible Employee
  An Executive Employee of a Ferro Group Company who has satisfied
the eligibility requirement of Section 3.1 of this Plan.
Entry Date
  With respect to a given Executive Employee in a given Election
Year, the first day such Executive Employee becomes a Participant
in such Election Year.
ERISA
  The Employee Retirement Income Security Act of 1974, as amended,
and any lawful regulations or pronouncements issued under that Act.
Exchange Act
  The Securities Exchange Act of 1934, as amended, and any lawful
regulations or pronouncements issued under that Act.
Executive Employee
  A management employee of a Ferro Group Company who is in Grade 22
or higher in the Executive Payroll Group and who is eligible to
participate in the Ferro Annual Incentive Compensation Plan.
Ferro
  As defined in Section 1.2 of this Plan. Such term also includes
any successor corporation or business organization that
subsequently assumes Ferro’s duties and obligations under this
Plan.
Ferro Common Stock
  The Common Stock of Ferro, par value $1.00, per share.
Ferro Group Companies
  As defined in Section 9.1 of this Plan.
Ferro SSOP
  Ferro’s Savings and Stock Ownership Plan, as the same may be
amended from time to time.
409A Benefits
  All benefits under the Plan which are not Pre-2005 Benefits
(generally, amounts which are earned or vested under the Plan after
December 31, 2004, plus any earnings with respect to such amounts
or to such earnings).
2005 Plan
  The provisions of the Plan as set forth in Part B, which govern
409A Benefits.
Long-Term Incentive
Compensation Plan
 
Ferro’s 2003 Long-Term Incentive Compensation Plan, as amended.
Participant
  An Executive Employee of a Ferro Group Company who is designated to
be an Eligible Employee pursuant to Section 3.2 of this Plan, who
enters into a Deferred Compensation Agreement, and who has
commenced Base Annual Salary, Bonus or Performance Share Award
reductions pursuant to that Deferred Compensation Agreement. A
Participant will cease to be a Participant, and shall become a
former Participant, upon the earliest of the following:
 
  (a) Termination of Employment,
 
  (b) the date the employee ceases to be an Eligible Employee, or
 
  (c) the date the employee’s participation in this Plan is
terminated by the Administrator pursuant to Section 4.10 of this
Plan or otherwise.
Performance Share Award
  The gross monies awarded and payable to a Participant during an
Election Year in respect of Performance Shares awarded under the
Long-Term Incentive Compensation Plan or the prior Performance
Share Plan, unreduced by any amounts deferred under the Ferro SSOP,
this Plan, or any other plan maintained by the Ferro Group Company.
Performance Share Plan
  Ferro’s 1997 Performance Share Plan, as amended.
Person
  A “person” as defined under Section 3(a)(9) of the Exchange Act as
modified and used in Sections 13(d) and 14(d) of the Exchange Act,
excluding:
 
  (a) Ferro or any of its subsidiaries;
(b) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company (or of any of its affiliates
as defined under Rule 12b-2 under Section 12 of the Exchange Act);
(c) an underwriter temporarily holding securities pursuant to an
offering of such securities; or
(d) a corporation owned, directly or indirectly, by the
shareholders of Ferro in substantially the same proportion as their
ownership of the stock of Ferro.
Pre-2005 Benefits
  All benefits under the Plan that were earned and vested under the
Plan as of December 31, 2004, plus any earnings with respect to
such amounts or to such earnings.
Pre-2005 Plan
  The provisions of the Plan set forth in Part A, which govern
Pre-2005 Benefits.
this Plan
  The Ferro Corporation Deferred Compensation Plan for Executive
Employees, or a component plan, as appropriate.
Potential Change in Control
  The occurrence of any of the following events:
 
  (a) Ferro enters into an agreement which, if consummated, would
result in a Change in Control;
(b) Ferro or any Person publicly announces an intention to take, or
to consider taking, actions which, if consummated, would constitute
a Change in Control;
 
  (c) any Person becomes the Beneficial Owner, directly or
indirectly, of securities of Ferro representing 20% or more of the
then outstanding shares of Ferro Common Stock or the combined
voting power of Ferro’s then outstanding securities;
(d) any Person commences a solicitation (as defined under Rule
14a-1 of the Exchange Act) of proxies or consents which has the
purpose of effecting or would, if successful, result in a Change in
Control;
(e) a tender or exchange offer for voting securities of Ferro, made
by a Person, is first published or sent or given (within the
meaning of Rule 14d-2(a) of the Exchange Act); or
(f) the Board of Directors adopts a resolution that a
Potential Change in Control has occurred.
Retirement Date
  The date a Participant first becomes eligible for an early
retirement benefit or a normal retirement benefit as defined under
the Ferro Corporation Retirement Plan. Alternatively, in the case
of a Participant who is not covered under the Ferro Corporation
Retirement Plan, “Retirement Date” means the date a Participant
would first become eligible for an early retirement benefit or a
normal retirement benefit if the Participant were covered under the
Ferro Corporation Retirement Plan.
Termination of Employment
  Effective Prior to January 1, 2008: A Participant’s cessation of
service with Ferro and the other Ferro Group Companies, including
subsidiaries and affiliates of the foregoing, for any reason
whatsoever, whether voluntarily or involuntarily, including by
reason of retirement, death, or becoming Totally and Permanently
Disabled. Notwithstanding the foregoing, for purposes of
triggering payment under Section 4.1, only such cessation of
service which constitutes a “separation from service” under Code
Section 409A shall constitute a Termination of Employment.
Effective January 1, 2008: With respect to any Participant:
 
  (a) the separation from service within the meaning of Section 409A
of the Code, of such Participant with the Company and all of its
Affiliates, for any reason, including without limitation, quit,
discharge, or retirement, or a leave of absence (including military
leave, sick leave, or other bona fide leave of absence such as
temporary employment by the government if the period of such leave
exceeds the greater of six months, or the period for which the
Participant’s right to reemployment is provided either by statute
or by contract), or
(b) a permanent decrease in the level of the Participant‘s service
to a level that is no more than twenty percent (20%) of its prior
level. For this purpose, whether a Termination of Employment has
occurred is determined based on whether it is reasonably
anticipated that no further services will be performed by the
Participant after a certain date or that the level of bona fide
services the Participant will perform after such date (whether as
an employee or as an independent contractor) would permanently
decrease to no more than twenty percent (20%) of the average level
of bona fide services performed (whether as an employee or an
independent contractor) over the immediately preceding 36-month
period (or the full period of services if the Participant has been
providing services less than 36 months).
Time Required by Law
  The date designated for payment under the terms of the Plan or a
later date in the same calendar year or, if later, the fifteenth
(15th) day of the third calendar month following the date
designated for payment. (However, if the Participant’s taxable
year is not the calendar year, the date designated for payment
under the terms of the Plan or a later date in the Participant’s
taxable year or, if later, the fifteenth (15th) day of the third
calendar month following the date designated for payment.)
If calculation of the amount of the benefit is not administratively
practicable due to events beyond the control of the Participant (or
the Participant’s Beneficiary), any date within the first taxable
year of the Participant in which calculation of the payment is
administratively practicable.
 
  If making the payment on the date designated under the terms of the
Plan would jeopardize the ability of Ferro and Affiliates to
continue as a going concern, the first taxable year of the
Participant in which making the payment would not have such effect.
If there is a delay in payment by the Administrator other than with
the express or implied consent of the Participant, the first
taxable year of the Participant in which the dispute is resolved.
The dispute shall be deemed resolved on the earliest date upon
which: (a) the Participant and the Administrator or Ferro enter
into a legally binding settlement, (b) the Administrator or Ferro
concedes that an amount is payable, or (c) the Administrator or
Ferro is required to make payment pursuant to a final
non-appealable judgment or other binding decision. The foregoing
provisions shall apply only if, during the period of the dispute,
the Participant accepts any portion of the payment the
Administrator or Ferro willing to make (unless acceptance will
result in relinquishment of the claim to any remaining portion),
and makes prompt and reasonable good faith efforts to collect the
remaining portion of the payment which meet the requirements of
Code Section 409A (including the timely notice requirements).
In the event the payment fails to fails to comply with Federal
securities laws or other laws, the earliest date at which Ferro
reasonably anticipates that the making of the payment will not
cause such violation.
In the event the payment fails to be deductible under Code Section
162(m), or meets other conditions specified by the Commissioner of
the Internal Revenue Service, such later date as may be provided
under Code Section 409A.
Total and Permanent Disability
  Any disability that qualifies a Participant for payment of benefits
under a Ferro Group Company long-term disability program, provided
that the definition of disability provided under such long-term
disability program meets one of the following requirements:
 
  (a) The Participant is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12
months; or
 
  (b) The Participant is, by reason of any medically determinable
physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health
plan covering employees of a Ferro Company Group.
The determination of whether a Participant suffers a Total and
Permanent Disability will be made by the Ferro Group Company
long-term disability plan.
Trust
  The trust, if any, established pursuant to Section 7.1 of this Plan.
Unforeseeable Emergency
  A severe financial hardship of the Participant resulting from (i)
an illness or accident of the Participant, his spouse, Beneficiary
or dependent; (ii) the loss of a Participant’s property due to
casualty (including the need to rebuild a home following damage to
a home not otherwise covered by insurance, for example, not as a
result of a natural disaster); or (iii) other similarly
extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant.
Valuation Date
  The last day of each quarter in the Election Year, as well as any
other dates specified in this Part B, and any other date or dates
Ferro, in its sole discretion, designates from time to time.

11

Ferro Group Companies

The following are the Ferro Group Companies:

Ferro Corporation

FEM Inc.

Ferro Color and Glass Corp. (formerly, Ferro Glass & Color Corporation)

Ferro International Services, Inc.

12

Ferro Pfanstiehl Laboratories, Inc.
Execution Page

To evidence this amended and restated Ferro Corporation Deferred Compensation
Plan for Executive Employees, Ferro Corporation, as Plan sponsor, has caused
this document to be executed by its duly authorized officer as of the 20th day
of September, 2007.

     
 
  Ferro Corporation
By:
 

 
  James C. Bays
Vice President, General Counsel
& Secretary

13